Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 1 of
                                      65




                       Exhibit M
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 2 of
                                      65




         Operations Manual ICE Performance Based National
                       Detention Standards
                             (PBNDS)
                                      Table Of Contents

     PARTl SAFETY

          1 Emergency Plans (DOC I 227 KB) (PDF I 303 KB)

          2 Environmental Health and Safety (DOC I 187 KB) (PDF I 254 KB)

          3 Transportation (By Land) (DOC I 128 KB) (PDF I 180 KB)

     PART 2 SECURITY

          4 Admission and Release (DOC I 98 KB) (PDF I 155 KB)

          5 Classification System (DOC I 145 KB) (PDF I 220 KB)

          6 Contraband (DOC I 68 KB) (PDF I 82 KB)

          7 Facility Security and Control (DOC I 101 KB) (PDF I 129 KB)

          8 Funds and Personal Property (R_Q_C I 121 KB) (P_R_E I 151 KB)

          9 Hold Rooms in Detention Facilities (DOC I 81 KB) (PDF I 101 KB)

         10 Key and Lock Control (DOC I 102 KB) (PDF I 128 KB)

         11 Population Counts (DOC I 51 KB) (PDF I 60 KB)




                                                                              GEO-MEN 00062905
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 3 of
                                      65



           12 Post Orders   (Q_QC_ 61 KB) (PPE 171 KB)
                                 I




           13 Searches of Detainees (DOC I 104 KB) (PDF I 141 KB)

           14 Sexual Abuse and Assault Prevention and Intervention (DOC I 151 KB) (PDF I 220
     KB)

           15 Special Management Units      (P_Q_C I 130 KB) (PPE I 182 KB)
           16 Staff-Detainee Communication (DOC 178 KB) (PDF I 94 KB)

           17 Tool Control (DOC I 111 KB) (PDF I 145 KB)

           18 Use of Force and Restraints (DOC I 152 KB) (PDF I 197 KB)

     PART3 ORDER

           19 Disciplinary System    (P_Q_C_ I 137 KB) (PPF I 193 KB)
     PART4 CARE

           20 Food Service (DOC I 225 KB) (PDF I 341 KB)

           21 Hunger Strikes (DOC I 64 KB) (PDF 173 KB)

           22 Medical Care (DOC I 247 KB) (PDF I 296 KB)

           23 Personal Hygiene (DOC I 69 KB) (PDF 178 KB)

           24 Suicide Prevention and Intervention (DOC I 73 KB) (PDF I 73 KB)

           25 Terminal Inness, Advance Directives, and Death (DOC I 114 KB) (PDF I 130 KB)
           See ICE Directive 7-9.0 01 Oct 09

     PART 5 ACTIVITIES

           26 Correspondence and Other Mail (DOC I 90 KB) (PDF I 107 KB)

           27 Escorted Trips for Non-Medical Emergencies (DOC I 62 KB) (PDF 172 KB)

           28 Marriage Requests (DOC I 62 KB) (PDF I 69 KB)

           29 Recreation (DOC I 90 KB) (PDF I 105 KB)

           30 Religious Practices (DOC 174 KB) (PDF I 86 KB)




                                                                                    GEO-MEN 00062906
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 4 of
                                      65



         31 Telephone Access (QQC_ I 97 KB) (P__Q_E I 93 KB)

         32 Visitation (DOC I 138 KB) (PDF I 183 KB)

         33 Voluntary Work Program (DOC I 81 KB) (PDF I 35 KB)

     PART 6 JUSTICE

         34 Detainee Handbook (DOC I 66 KB) (PDF 171 KB)

         35 Grievance System (QQC I 88 KB) (P__Q_E I 113 KB)

         36 Law Libraries and Legal Material (DOC I 133 KB) (PDF I 168 KB)

         37 Legal Rights Group Presentations (DOC I 84 KB) (PDF I 101 KB)

     PART 7 ADMINISTRATION & MANAGEMENT

         38 Detention Files (DOC I 77 KB) (PDF I 90 KB)

         39 News Media Interviews and Tours (DOC I 60 KB) (PDF I 82 KB)

         40 Staff Training (DOC I 94 KB) (PDF I 120 KB)

         41 Transfer of Detainees (DOC I 135 KB) (PDF I 185 KB)

         42 Definitions (_Q_Q_C I 81 KB) (PPE I 142 KB)




                                                                             GEO-MEN 00062907
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 5 of
                                      65



                           ICE/ORO DETENTION STANDARD
                         ENVIRONMENTAL HEALTH AND SAFETY

     I. PURPOSE AND SCOPE. This Detention Standard protects detainees, staff,
     volunteers, and contractors from injury and illness by maintaining high facility
     standards of cleanliness and sanitation, safe work practices, and control of
     hazardous substances and equipment.
     It applies to the following types of facilities housing ORO detainees:
            •   Service Processing Centers (SPCs);
            •   Contract Detention Facilities (CDFs); and
            •   State or local government facilities used by ORO through Intergovernmental
                Service Agreements (IGSAs) to hold detainees for more than 72 hours.
     Procedures in italics are specifically required for SPCs and CDFs. IGSAs must
     conform to these procedures or adopt, adapt or establish alternatives, provided they meet
     or exceed the intent represented by these procedures.
     Some terms used in this document are defined in the separate Definitions Standard.

     II. EXPECTED OUTCOMES. The expected outcomes of this Detention Standard are:
        1. Facility cleanliness and sanitation will be maintained at the highest level.
        2. Compliance with all applicable safety and sanitation laws will be ensured by
           documented internal and external inspections and corrective action when indicated.
        3. Compliance with all applicable fire safety codes and fire safety performance
           requirements for the facility furnishings will be ensured.
        4. Flammable, poisonous, toxic, and caustic materials will be controlled and used in a
           safe manner.
        5. Compliance with fire prevention regulations, inspection requirements, and practices,
           including periodic fire drills, will ensure the safety of detainees, staff, and visitors.
        6. Staff will be knowledgeable about procedures and responsibilities during emergency
           situations, including those that require evacuation, in accordance with a written plan
           and at least annual training.
        7. The facility will have a plan for immediate release of detainees from locked areas
           and provisions for a back-up system
        8. A sufficient number of properly positioned emergency exits that are clear from
           obstruction will be distinctly and permanently marked.
        9. Preventive maintenance and regular inspections will be performed to ensure timely
           emergency repairs or replacement to prevent dangerous and life-threatening
           situations.




     Environmental Health and Safety               1                               December 2, 2008




                                                                                           GEO-MEN 00062932
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 6 of
                                      65



        10. Potential disease transfer will be minimized by the proper sanitization of barbering
            equipment and supplies.
        11. Pests and vermin will be controlled and eliminated.
        12. Safe potable water will be available throughout the facility.
        13. Emergency lighting and life-sustaining equipment will be maintained and periodically
            tested.
        14. Disposal of garbage and hazardous waste will be in compliance with applicable
            government regulations.
        15. The applicable content and information in this standard will be communicated in a
            language or manner which the detainee can understand.



     Ill. DIRECTIVES AFFECTED. This Detention Standard replaces Environmental Health
     and Safety dated 9/20/2000.

     IV. REFERENCES
            •        American Correctional Association 4th Edition, Standards for Adult Detention
                     Facilities: 4-ALDF-1A-01, 1A-02, 1A-03, 1A-07, 1A-14, 1A-15, 1A-16, 1A-17, 1A-
                     18, 1A-19, 1A-20,1C-01, 1C-02, 1C-03, 1C-04, 1C-05, IC-07, 1C-08, 1C-09, 1C-
                     10, 1C-11, 1C-12, 1C-13, 1C-14, 1C-15, 4B-07, 4C-18.
            •        Occupational Safety and Health Administration (OSHA) Regulations
            •        NFPA Standards
            •        US Public Health Service Report on Carcinogens

     V. EXPECTED PRACTICES - GENERAL ENVIRONMENTAL HEAL TH AND SAFETY

           A. General Environmental Health
        Environmental health conditions shall be maintained at a level that meets recognized
        standards of hygiene, including those from the:
                11
                     American Correctional Association,
                11
                     Occupational Safety and Health Administration,
                11
                     Environmental Protection Agency,
                11
                     Food and Drug Administration,
                11
                     National Fire Protection Association's Life Safety Code, and
                11
                     National Center for Disease Control and Prevention.
        The Health Services Department or IGSA equivalent shall assist in the identification and
        correction of conditions that could adversely impact the health of detainees, employees,
        and visitors. The sanitarian consultant is responsible for developing and implementing


     Environmental Health and Safety                  2                             December 2, 2008




                                                                                           GEO-MEN 00062933
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 7 of
                                      65


        policies, procedures, and guidelines for the environmental health program that are
        intended to evaluate and eliminate or control as necessary, sources of injuries and
        modes of transmission of agents or vectors of communicable diseases.
        The consultant shall:
             •       Conduct special investigations and comprehensive surveys of environmental
                     health conditions, and
             •       Provide advisory, consultative, inspection, and training services regarding
                     environmental health conditions.
        The medical facility's Health Services Administrator is responsible for:
                 •     Implementing a program that assists in maintaining a high level of
                       environmental sanitation, and
                 •     Providing recommendations to the facility administrator concerning
                       environmental health conditions, in consultation with the sanitarian
                       consultant.

             B. Staff and Detainee Safety
        The facility administrator shall ensure that adequate provisions are made for staff and
        detainee safety in accordance with these Detention Standards and applicable law. The
        Detention Standard on Staff Training further addresses employee training related
        issues. The Detention Standard on Volunteer Work Program addresses detainee
        training issues for workers. Detainees will receive safety instruction where necessary for
        living area-related assignments such as working with cleaning products to clean general
        use areas.


        Detainee living area safety will be emphasized to staff and detainees to include
        providing, as noted in the standards, a housekeeping plan. Bed rails are not common in
        detention settings except for medical housing units because of the potential safety risk
        they pose. When there are safety concerns with a detainee sleeping in a top bunk that
        is not along a wall and has no bed rail, accommodations will be made to ensure safety.
        In locations where ladders are not available, accommodations for detainees, such as
        the use of bottom bunks or the addition of a ladder or step, will be made on a case by
        case basis. Detainees who have medical or physical problems that sleeping on a top
        bunk will aggravate will be referred to the medical unit for consideration of a lower bunk
        permit.

            C. General Housekeeping
        The facility administrator shall ensure that staff and detainees maintain a high standard
        of facility sanitation and general cleanliness. When possible, the use of non-toxic
        cleaning supplies is recommended.
            1. All horizontal surfaces shall be damp-dusted daily with an approved germicidal
               solution used according to the manufacturer's directions.
            2. Windows, window frames, and windowsills shall be cleaned on a regular


     Environmental Health and Safety                3                              December 2, 2008




                                                                                          GEO-MEN 00062934
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 8 of
                                      65


                 schedule, but do not require daily cleaning.
            3. Furniture and fixtures shall be cleaned daily.
            4. Floors shall be mopped daily and when soiled using the double-bucket mopping
               technique, and with a hospital disinfectant-detergent solution mixed according to
               the manufacturers directions.
            5. A clean mop head shall be used each time the floors are mopped.
            6. Waste containers shall be non-porous and lined with plastic bags and the liner
               shall be changed daily.
            7. The container itself shall be washed at least weekly, or as needed when it
               becomes soiled.
            8. Cubicle curtains shall be laundered monthly or during terminal cleaning following
               treatment of an infectious patient.

            D. Pests and Vermin
        The facility administrator shall contract with licensed pest-control professionals to
        perform monthly inspections to identify and eradicate rodents, insects, and vermin. The
        contract shall include a preventive spraying program for indigenous insects and a
        provision for callback services as necessary.

            E. Certification of Facility Water Supply
        At least annually, a state laboratory shall test samples of drinking and wastewater to
        ensure compliance with applicable standards. A copy of the testing and safety
        certification shall be maintained on-site.

            F. Emergency Electrical Power Generator
        At least every two weeks, emergency power generators shall be tested for one hour,
        and the oil, water, hoses and belts of these generators shall be inspected for
        mechanical readiness to perform in an emergency situation .
        Power generators are inspected weekly and load tested quarterly at a minimum, or in
        accordance with manufacturer's recommendations and instruction manual. Among other
        things, the technicians shall check starting battery voltage, generator voltage and
        amperage output.
        Other emergency equipment and systems shall be tested quarterly, and needed follow-
        up repairs or replacement shall be accomplished as soon as feasible.

            G. Garbage and Refuse
            11
               Garbage and refuse includes all trash, rubbish, and other putrescible and non-
               putrescible solid waste, except the solid and liquid waste discharged into the
               sanitary sewer system of the facility.
            11
                 Garbage and refuse shall be collected and removed as often as necessary to
                 maintain sanitary conditions and to avoid creating health hazards.
            11
                 Facilities shall comply with all federal, state and local environmental regulations

     Environmental Health and Safety                4                              December 2, 2008




                                                                                           GEO-MEN 00062935
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 9 of
                                      65


                    and requirements governing methods for handling and disposing of refuse.

     VI.- HAZARDOUS MATERIALS
     Every facility shall establish a system for storing, issuing, using, and maintaining inventories
     of and accountability for hazardous materials. The facility program will be supervised by a
     person who has been trained in accordance with OSHA standards. The effectiveness of
     any such system depends not only on written policies, procedures, and precautions but
     also on adequate supervision and responsible behavior of staff and detainees, including
     following instructions precisely, taking prescribed precautions and using safety equipment
     properly.
     A list of common flammable, toxic, and caustic substances is included at the end of this
     Detention Standard as Table A.

           A. Personal Responsibility
        Every individual who uses a hazardous substance must:
             •      be trained in accordance with OSHA standards;
                •   be knowledgeable about and follow all prescribed precautions;
                •   wear personal protective equipment when indicated; and
                •   promptly report hazards or spills to the designated authority.

            B. Protective Equipment
            • Protective eye and face equipment is required where there is a reasonable
               probability of injury that can be prevented by such equipment. Areas of the
               facility where such injuries can occur shall be conspicuously marked with eye
               hazard warning signs.
            •       Eyewash stations that meet the standards of the OSHA shall be installed in
                    designated areas throughout the facility, and all employees and detainees in
                    those areas shall be instructed in their use.

            C. Inventories
        Every area shall maintain a current inventory of the hazardous substances (flammable,
        toxic, or caustic) used and stored there. Inventory records shall be maintained
        separately for each substance. Entries for each shall be logged on a separate card (or
        equivalent) filed alphabetically by substance. The entries shall contain relevant data,
        including purchase dates and quantities, use dates and quantities, and quantities on
        hand.

           D. Material Safety Data Sheets Files
        Every department or other area of the facility using hazardous substances shall
        maintain a file of Material Safety Data Sheets (MSDSs) that includes a list of the
        locations where hazardous substances are stored, along with a diagram and legend of




     Environmental Health and Safety                 5                               December 2, 2008




                                                                                            GEO-MEN 00062936
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 10 of
                                       65


        these locations. Designated staff from each department or area shall provide a copy of
        each file to the Maintenance Supervisor.
            •    MSDSs are produced by manufacturers and provide vital information on
                 individual hazardous substances, including instructions on safe handling,
                 storage, disposal, prohibited interactions, etc.
            •    Staff and detainees shall have ready and continuous access to the MSDSs for
                 the substances with which they are working. Staff and detainees that do not read
                 English will not be authorized to work with these materials.
            •    Because changes in MSDSs occur often and without notice, staff must:
                    o   review the latest issuance from the manufacturers of the relevant
                        substances;
                    o   update the MSDS files as necessary; and
                    o   forward any changes to the Maintenance Supervisor, so that the copy is
                        kept current.

            E. Master Index
        The Maintenance Supervisor shall compile:
             •   a master index of all hazardous substances in the facility and their locations;
             •   a master file of MSDSs; and
             •   a comprehensive, up-to-date list of emergency phone numbers (fire department,
                 poison control center, etc.).
         The Maintenance Supervisor maintains this information in the safety office (or
         equivalent) and ensures a copy is sent to the local fire department.

            F. General Guidelines Regarding Hazardous Substances
            Issuance. Flammable, caustic, and toxic substances (hazardous substances) shall
            be issued (that is, drawn from supply points to canisters or dispensed) only under
            the supervision of the designated officer.
            Amounts. Hazardous substances shall be issued in single-day increments (the
            amount needed for one day's work.)
            Supervision. Qualified staff shall closely monitor detainees working with hazardous
            substances.
            Accountability. Inventory records for a hazardous substance must be kept current
            before, during, and after each use.

            G. Flammable and Combustible Liquids
            1. Any liquid or aerosol labeled "Flammable" or "Combustible" must be stored and
               used as prescribed on the label required by the Federal Hazardous Substances
               Labeling Act.



     Environmental Health and Safety               6                             December 2, 2008




                                                                                         GEO-MEN 00062937
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 11 of
                                       65



            2. Lighting fixtures and electrical equipment installed in flammable liquid storage
               rooms must meet National Electrical Code requirements in hazardous locations.
            3. Every hazardous material storage room shall:
               • Be of fire-resistant construction and properly secured;
                •   Have self-closing fire doors at each opening;
                •   Be constructed with either a four-inch sill or a four-inch depressed floor; and
                •   Have a ventilation system (mechanical or gravity flow) within 12 inches of the
                    floor, which provides at least six air changes per hour.
            4. Every storage cabinet shall:
               • Be constructed according to code and securely locked at all times;
                •   Be clear of open passageways, stairways, and other emergency exit areas;
                •   Be conspicuously labeled: "Flammable -- Keep Fire Away"; and
                •   Contain not more than 60 gallons of Class I or Class II liquids, or more than
                    120 gallons of Class Ill liquids.
            5. Storage rooms and cabinets may be entered only under secure conditions and
               under the supervision of authorized staff.
            6. Any portable container that is not the original shipping container must be
               designated as an approved safety can, which is listed or labeled by a nationally
               recognized testing laboratory. Each container shall bear a legible label that
               identifies its contents.
            7. Excess liquids shall remain in original containers, tightly closed, in the storage
               room or cabinet.
            8. The MSDS shall govern use of a particular flammable or combustible liquid.
            9. Only authorized staff may dispense flammable and combustible liquids, using
               acceptable methods for drawing or transferring these liquids.
                Drawing from or transferring any of these liquids into containers indoors is
                prohibited except:
                   • Through a closed piping system;
                    •   From a safety can;
                    •   By a device drawing through the top; or
                    •   By gravity, through an approved self-closing system.
                An approved grounding and bonding system must be used when liquids are
                dispensed from drums.
            10. Without exception, cleaning liquids must have a flash point at or above 100° F
                (for example, Stoddard solvents, kerosene). Cleaning operations must be in an
                approved parts-cleaner or dip tank fitted with a fusible link lid with a 160° F
                melting-temperature link.

     Environmental Health and Safety               7                              December 2, 2008




                                                                                          GEO-MEN 00062938
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 12 of
                                       65


            11. Staff shall follow MSDS directions:
                    •   When disposing of excess flammable or combustible liquids; or
                    •   After a chemical spill.

            H. Toxic and Caustic Substances
            • All toxic and caustic materials must be stored in secure areas, in their original
               containers, with the manufacturer's label intact on each container.
            •    Authorized staff only shall draw/dispense these substances, in accordance with
                 the applicable Material Safety Data Sheet(s).
            •    Staff shall either return unused amounts to the original container(s) or, under
                 certain circumstances, to another suitable, clearly labeled container n the
                 storage area.
            •    MSDS directions shall determine the disposal and spill procedures for toxic and
                 caustic materials used in the facility.

            I. Poisonous Substances
        Poisonous substances or chemicals, such as methyl alcohol, sulfuric acid, muriatic acid,
        caustic soda or tannic acid, among others, pose a very high (Class I) caustic hazard
        due to their toxicity.
        Methyl alcohol, variously referred to as wood alcohol and methanol, is commonly
        found in industrial applications (for example, shellac thinner, paint solvent, duplicating
        fluid, solvents for leather cements and dyes, flushing fluid for hydraulic brake systems):
            •    If ingested, methyl alcohol can cause permanent blindness or death.
            •    Staff must directly supervise the use of any product containing methyl alcohol.
                 Products containing methyl alcohol in a very diluted state, such as shoe dye,
                 may be issued to detainees, but only in the smallest workable quantities.
            •    Immediate medical attention is vital any time methyl alcohol poisoning is
                 suspected.

            J. Other Toxic Substances
            1. Permanent antifreeze containing ethylene glycol shall be stored in a locked area
               and dispensed only by authorized staff.
            2. Typewriter cleaner containing carbon tetrachloride or tricholorochane shall be
               dispensed in small quantities and used under direct staff supervision.
            3. Cleaning fluids containing carbon tetrachloride             or   tetrachloride   or
               tricholoroethylene shall be strictly controlled.
            4. Glues of every type may contain hazardous chemicals. When use of a nontoxic
               product is not possible, staff must closely supervise all stages of handling. The
               toxic glues must be stored in a locked location.
            5. The use of dyes and cements for leather requires close supervision.


     Environmental Health and Safety              8                              December 2, 2008




                                                                                         GEO-MEN 00062939
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 13 of
                                       65


                Nonflammable types shall be used whenever possible.
            6. Ethyl alcohol, isopropyl alcohol, and         other antiseptic products shall be
               stored and used only in the medical           department and only under close
               supervision. To the extent practical, such    chemicals shall be diluted and issued
               in small quantities to prevent any injuries   or lethal accumulation.
            7. Pesticides not currently approved by the Environmental Protection Agency,
               such as DDT and 1080 (sodium fluoracetate), are prohibited. The Maintenance
               Supervisor is responsible for purchasing, storing (in a locked area), and
               dispensing all pesticides used in the facility.
            8. The Maintenance Supervisor or other staff members responsible for herbicides
               must hold a current state license as a Certified Private Applicator. Persons
               applying herbicides must wear proper clothing and protective gear.
            9. Lyes may be used only in dye solutions and only under the direct supervision of
               staff.

           K. Labeling of Chemicals, Solvents, and Other Hazardous Materials
        The facility administrator shall individually assign the following responsibilities
        associated with the labeling procedure:
            •   Identifying the hazardous nature of materials adopted for use;
            •   Requiring use of properly labeled containers for hazardous materials, including
                any and all miscellaneous containers into which employees might transfer the
                material;
            •   Teaching staff the meaning of the classification code and the MSDS, including
                the safe handling procedures for each material, and impressing on staff the need
                to ensure containers are properly labeled; and
            •   Placing correct labels on all smaller containers when only the larger shipping
                container bears the manufacturer-affixed label.

            L. Controlled Hazardous Materials
        Certain substances require special treatment and careful planning and precautions
        before use. These controlled materials are classified according to the type of hazard
        and the nature of the restrictions imposed for their safe use, as specified in OSHA
        regulations.
            Class I: Industrial Solvents. Industrial solvents and chemicals used as paint
            thinners, degreasers, and cleaning agents may have toxic properties and low flash
            points, making them dangerous fire hazards.
            Class II: Restricted Materials. Beryllium, its alloys and compounds, and silver
            solder containing cadmium pose a danger to workers, for whom special precautions
            must be taken.
            Class Ill: Recognized Carcinogens. OSHA-listed carcinogens are governed by
            the OSHA regulations provided in 29 CFR 1910.1000.



     Environmental Health and Safety              9                               December 2, 2008




                                                                                         GEO-MEN 00062940
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 14 of
                                       65



               Although asbestos appears on the OSHA list, it is exempt from the regulation when:
                       •   no asbestos fibers will be released into the air during handling and use; and
                       •   the asbestos consists of firmly bound fibers contained in a product such as: a
                           transit pipe, wallboard, or tile (except when being sawed or otherwise
                           handled in a way that releases fibers into the air).
               Class IV: Suspected Carcinogenic, Teratogenic, and Mutagenic Materials.
               Chemical agents, substances, mixtures, and exposures are listed in the biennial
               Report on Carcinogens issued by the U.S. Public Health Service, in accordance with
               the Public Health Service Act. The Maintenance Supervisor shall ensure the facility
               has copies of the report and that there is compliance with the provisions of the latest
               edition.

     VII.      EXPECTED PRACTICES- FIRE PREVENTION AND CONTROL

               A. Fire Safety Codes
            Every facility shall comply with standards and regulations issued by:
                   •   OSHA;
                   •   the American Correctional Association "mandatory" Expected Practices;
                       (Mandatory ACA Expected Practice 4-ALDF-1 C-07 requires that the facility
                       conform to applicable federal, state, and/or local fire safety codes, and that the
                       authority having jurisdiction document compliance. A fire alarm and automatic
                       detection system are required (or there is a plan for addressing these or other
                       deficiencies within a reasonable time period), as approved by the authority
                       having jurisdiction. If the authority approves any variance, exceptions, or
                       equivalencies, they must not constitute a serious life-safety threat to the
                       occupants of the facility.)
                   •   local and national fire safety codes, and
                   •   applicable standards of the American Society for Testing and Materials,
                       American National Standards Institute, and Underwriters' Laboratories or
                       Factory Mutual Engineering Corporation.
            New construction, alterations, and renovations, shall comply with:
               •       the latest revision or update of the International Council Codes.
               •       the Uniform Building Code; or
               •       the Standard Building Code, in accordance with 40 USC Title 619 and local law.
               If the local government does not mandate adherence to a particular code,
               construction must conform to the International Council Codes.
            In addition, the construction shall comply with the latest edition of the National Fire
            Protection Association's (NFPA) 101, Life Safety Code and National Fire Codes (NFCs).
             If the fire protection and life safety requirements of a local building code differ


     Environmental Health and Safety                     10                             December 2, 2008




                                                                                                GEO-MEN 00062941
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 15 of
                                       65


        from NFPA 101 or the NFCs, the requirements of NFPA 101 and the NFCs shall take
        precedence and be recognized as equivalent to the local building code.

           B. Inspections
        A qualified departmental staff member shall conduct weekly fire and safety Inspections.
        Facility maintenance (safety) staff shall conduct monthly inspections.
        Written reports of the inspections shall be forwarded to the facility administrator for
        review and, if necessary, corrective action determinations. The Maintenance
        Supervisor shall maintain inspection reports and records of corrective action in the
        safety office. Fire safety deficiencies shall be promptly addressed.

            C. Fire Prevention, Control, and Evacuation Plan
        Every facility shall develop a fire prevention, control, and evacuation plan that includes
        the following:
            1. Control of ignition sources;
            2. Control of combustible and flammable fuel load sources;
            3. Provisions for occupant protection from fire and smoke;
            4. Inspection, testing, and maintenance offire protection equipment, in accordance
               with NFPA codes, etc.;
            5. Monthly fire inspections;
            6. Installation of fire protection equipment throughout the facility, in accordance with
               NFPA codes;
            7. Accessible, current floor plans (buildings and rooms); prominently posted
               evacuation maps/plans; exit signs and directional arrows for traffic flow; with a
               copy of each revision filed with the local fire department; and
            8. Exit diagrams that shall be conspicuously posted throughout the facility.

            D. Fire Drills
        Fire drills shall be conducted and documented at least quarterly in all facility locations
        including administrative areas.
            1. Fire drills in housing units, medical clinics, and other areas occupied or staffed
               during non-working hours shall be timed so that employees on each shift
               participate in an annual drill.
            2. Detainees shall be evacuated during fire drills, except: in areas where security
               would be jeopardized; in medical areas where patient health could be
               jeopardized; or in individual cases when evacuation of patients is logistically not
               feasible. Staff shall simulate drills in areas where detainees are not evacuated.
            3. Emergency-key drills shall be included in each fire drill, and timed. Emergency
               keys shall be drawn and used by the appropriate staff to unlock one set of
               emergency exit doors not in daily use. NFPA recommends a limit of four and
               one-half minutes for drawing keys and unlocking emergency doors. However,

     Environmental Health and Safety               11                              December 2, 2008




                                                                                           GEO-MEN 00062942
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 16 of
                                       65


                 when conducting fire drills emphasis will be placed on safe and orderly
                 evacuation rather than speed.

             E. Exit Diagram
         In addition to a general area diagram, the following information must be provided on
         signs:
             •   Instructions in English, Spanish and the next most prevalent language at the
                 facility;
             •   "You Are Here" markers on exit maps; and
             •   Emergency equipment locations.
         "Areas of Safe Refuge" shall be identified and explained on diagrams. Diagram posting
         will be in accordance with applicable fire safety regulations of the jurisdiction.

     VIII.   EXPECTED PRACTICES- MEDICAL OPERATIONS

             A. Needles and Other Sharp Objects
         An established uniform procedure shall be established for the safe handling and
         disposal of used needles and other potentially sharp objects (sharps) to prevent both
         mechanical injury and the percutaneous transmission of infectious disease organisms,
         such as hepatitis B virus (HBV) and human immunodeficiency virus (HIV). Sharps are
         defined as all disposable or discarded items derived from detainee care that could
         potentially transmit disease via direct subdermal inoculation. Items included are:
         hypodermic needles and syringes, scalpel blades, glass vials or ampules containing
         materials deemed to be infectious, burrs, glass cartridges, and lancets.


         Accidental injuries from sharp objects are common in health care programs; most are
         from needle sticks caused by staff attempting to recap hypodermic needles. A uniform
         procedure for used needles and other disposable sharps is necessary to reduce the
         number of such injuries by preventing the secondary handling of needles and other
         dangerous sharp objects used in the delivery of medical care.

             B. Standard Precautions (includes "Universal Precautions")


         Staff shall frequently wash their hands and routinely take precautions to prevent contact
         with blood or other body fluids.
             a. Gloves shall be worn: prior to touching blood and body fluids, mucous
             membranes, or non-intact skin of all patients; prior to handling items or surfaces
             soiled with blood or body fluids; and prior to performing venipuncture and other
             vascular access procedures.
             Gloves shall be changed after contact with each detainee.
             b. Masks and protective eye wear or face shields shall be worn during procedures
             that are likely to generate droplets of blood or other body fluids,


     Environmental Health and Safety              12                             December 2, 2008




                                                                                         GEO-MEN 00062943
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 17 of
                                       65


            c. Gowns or aprons shall be worn during procedures that are likely to generate
            splashes of blood or other body fluids.
            d. Hands and other skin surfaces shall be washed immediately and thoroughly if
            contaminated with blood or other body fluids. Hands shall be washed immediately
            after gloves are removed.
            e. All health-care workers shall take precautions to prevent injuries caused by
            needles, scalpels, and other sharp instruments or devices during procedures, when
            cleaning used instruments, during disposal of used needles, and when handling
            sharp instruments after procedures. Instruments and drugs will be maintained in a
            secure and sanitary condition,
            f. To prevent needle stick injuries, needles shall not be recapped, purposely bent
            or broken by hand, removed from disposable syringes, or otherwise manipulated by
            hand. After use, disposable syringes and needles, scalpel blades, and other sharp
            items shall be placed in puncture-resistant containers for disposal.
            g. Large-bore reusable needles shall be placed in a puncture resistant container for
            transport to the reprocessing area.
            h. To minimize the need for emergency mouth-to-mouth resuscitation,
            mouthpieces, resuscitation bags or other ventilation devices shall be available for
            use in areas in which the need for resuscitation is predictable.
            I. Health-care workers who have exudative lesions or weeping dermatitis shall
            refrain from all direct patient care and from handling patient care equipment until the
            condition resolves.
            j. Pregnant health-care workers shall strictly adhere to precautions to minimize the
            risk to the infant of perinatal transmission of HIV.
            k. Implementation of standard blood and body fluid precautions for all detainees
            eliminates the need for the use of isolation category of "Blood and Body Fluid
            Precautions" previously recommended by the Centers for Disease Control for
            individuals known or suspected to be infected with blood-borne pathogens. Isolation
            precautions shall be used as necessary if associated conditions, such as infectious
            diarrhea or tuberculosis, are diagnosed or suspected.
        Staff should encourage detainees to frequently wash their hands and routinely take
        precautions to prevent contact with blood or other body fluids.

            C. Accidental Needle Sticks
        Any employee or detainee who receives a needle stick or who is cut while handling
        potentially contaminated sharps shall be counseled regarding baseline testing for HBV
        and HIV and referred to their usual source of health care. If the injury also involves a
        person who is a known source of possible infection, that person shall also be tested for
        HBVand HIV. The incident shall be reported as an occupational injury and documented
        in accordance with applicable regulations for commissioned officers and civil service
        employees, respectively.
        The leading health service provider's exposure-control plan shall be followed in the
        event of a needle stick.


     Environmental Health and Safety              13                              December 2, 2008




                                                                                          GEO-MEN 00062944
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 18 of
                                       65


            D. Inventory
        Items that pose a security risk, such as sharp instruments, syringes, needles, and
        scissors, shall be inventoried and checked weekly by an individual designated by the
        medical facility's Health Service Administrator (HSA) or equivalent.

            E. Handling
        Without removing the needles or replacing the needle covers, staff shall place used
        (disposable) syringes in a plastic disposal box or container.
            1. Disposal Containers
            Use only commercially available, biohazardous-waste sharps containers approved
            by the National Institute of Safety and Health (for example, a "Winfield Sharps
            Container.").
            Do not use milk cartons or plastic milk jugs or other plastic containers of similar
            thickness.
            Use containers with a two-gallon capacity (approximate)
            Under no circumstances shall an item be removed from the sharps container.
            2. location
            Sharps Containers shall be located on top of counters or, if on the wall, at least five
            feet above ground. Containers shall never sit on the floor.
            3. Disposal
            When the disposal box is one-half to two-thirds full, the lid shall be closed and
            locked, and tape shall be placed over the top of the lid to indicate that it is ready for
            disposal. The container shall be labeled with the words "infectious waste" or with
            the universal biohazard symbol, and placed in the proper area for removal and
            disposal.
            Sharps are considered infectious waste, and final disposal of the container and
            contents shall be through a commercial contractor that handles disposal of infectious
            waste in accordance with all local and federal regulations.
            The HSA shall make arrangements for disposal with an approved contractor and is
            responsible for validating that the contractor's disposal methods are in accordance
            with all infectious and hazardous waste disposal laws and regulations.
            Arrangements shall be made with local hospitals, if possible, for disposal with the
            hospitals' own infectious waste.

            F. Environmental Health in Medical Operations
        While many of the following considerations, precautions, and specific procedures apply
        to situations that typically arise in medical operations, in many cases they have general
        application to all facility operations.

            1. Genera.I Housekeeping
            Environmental cleanliness will prevent, reduce and control nosocomial infections
            due to contaminated environmental surfaces. The HSA or designee is responsible


     Environmental Health and Safety               14                               December 2, 2008




                                                                                            GEO-MEN 00062945
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 19 of
                                       65


            for ensuring the cleanliness of the medical facility.
            Using an acceptable health agency standard as a model, the HSA shall establish:
                •   The cleaning equipment; cleansers; disinfectants and detergents to be used,
                •   The Methods of cleaning, and
                •   The frequency of cleaning and inspections.
            The HSA or designee shall make a daily visual inspection of the medical facility
            noting the condition of floors, walls, windows, horizontal surfaces, and equipment.
            All surfaces touched by detainees or staff shall be cleaned using fresh solutions of
            appropriate disinfectant products, applied with clean cloths, mops, or wipes.
            Cleaned surfaces need not be monitored microbiologically since the results of such
            tests have been shown not to correlate with infection risk. Floors, walls, beds,
            tables, and other surfaces that usually come in contact with intact skin require low-
            level disinfection.
            Horizontal surfaces in detainee care areas are cleaned on a regular basis, when
            soiling or spills occur. Additionally, short-stay units are cleaned when a detainee is
            discharged. Cleaning of walls, blinds, or curtains is required only when visibly
            soiled.
            The Chief Nurse (or equivalent) is responsible for training all staff and detainees in
            using proper housekeeping procedures and proper handling of hazardous materials
            and chemicals.

                a. General Cleaning
                    1. All horizontal surfaces shall be damp-dusted daily with an approved
                       germicidal solution.
                    2. Windows, window frames, and windowsills shall be cleaned on a regular
                       schedule, but do not require daily cleaning.
                    3. Furniture and fixtures shall be cleaned daily.
                    4. Floors shall be mopped daily and when soiled using the double-bucket
                       mopping technique. The cleaning solution shall be a hospital disinfectant-
                       detergent solution mixed according to the manufacturer's directions. A
                       clean mop head shall be used each time the floors are mopped.
                    5. Waste containers shall be lined with plastic bags and the liner shall be
                       changed daily. The container itself shall be washed at least weekly, or as
                       needed when it becomes soiled.
                    6. Cubicle curtains shall be laundered monthly or during terminal cleaning
                       following treatment of an infectious patient.

                b. Isolation Cleaning
                    1. An approved germicidal detergent solution shall be freshly prepared in
                       accordance with the manufacturer's specifications for each cleaning.



     Environmental Health and Safety              15                             December 2, 2008




                                                                                         GEO-MEN 00062946
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 20 of
                                       65


                    2. After cleaning the isolation room, mops and cleaning cloths shall be
                       laundered before being reused.
                    3. Dirty water and used disinfecting solutions shall be discarded and the
                       buckets and basins disinfected before being refilled. Items used in
                       cleaning a contaminated isolation room shall never be taken into another
                       area.
                    4. Linens shall be carefully removed from the bed and double bagged for
                       transport.
                    5. All waste materials shall be double bagged and disposed of as
                       contaminated waste.

                c. Terminal Cleaning
                    1. Every item in the room must be cleaned with an approved hospital
                       germicidal solution.
                    2. When applicable, linen shall be stripped from the bed, with care taken not
                       to shake the linen. Linen shall be folded away from the person and folded
                       inward into a bundle, then removed with minimal agitation.
                    3. When applicable, all reusable receptacles such as drainage bottles,
                       urinals, bedpans, water pitchers shall be emptied and rinsed with
                       germicidal solutions.
                    4. All equipment that is not to be discarded, such as IV poles, respirators
                       and suction machines, shall be washed with an approved germicidal
                       solution following manufacturer's guidelines for cleaning the specific piece
                       of equipment.
                    5. When applicable, mattresses and pillows covered with durable plastic
                       covers shall be thoroughly washed with the approved germicidal solution.
                    6. When applicable, beds shall be washed thoroughly using a small brush
                       soaked in the germicidal solution to gain access to small holes and
                       crevices, to areas between the springs, and to the casters.
                    7. All furniture shall be washed with a germicidal detergent solution. Use a
                       small brush if necessary. Outside and underside as well as legs and
                       casters must also be washed.
                    8. Wastebaskets shall be thoroughly washed with a germicidal solution after
                       trash has been removed.
                    9. Telephones shall be thoroughly cleaned with a clean cloth soaked in the
                       germicidal solution. The earpiece and mouthpiece shall be unscrewed,
                       scrubbed, dried and replaced.
                    10. Walls and ceilings need not be washed entirely, but areas that are
                        obviously soiled shall be washed with germicidal solution.




     Environmental Health and Safety               16                             December 2, 2008




                                                                                          GEO-MEN 00062947
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 21 of
                                       65


                d. Choice of Disinfecting Materials
                Hospital-grade disinfectant-detergent formulations registered by the
                Environmental Protection Agency may be used for environmental surface
                cleaning, but the physical removal of microorganisms by scrubbing is also as
                important as any antimicrobial effect of the cleaning agent used.
                Cost, safety, and acceptance by staff should be the criteria for selecting any
                such registered agent. The manufacturer's instructions for use shall be followed
                exactly.

            2. Blood and Body Fluid Clean-up
            Spills of blood and body fluids shall be cleaned up and the surface decontaminated
            in such a manner as to minimize the possibility of workers becoming exposed to
            infectious organisms, including HIV and HBV. A suitable cleanup kit shall be
            maintained for use in cases of spills of blood and body fluids. Cleanup kits may be
            obtained from commercial sources, or kits may be put together by ICE/DRO HSD
            staff or the designated health care provider.

                a. Making a Clean-up Kit
                To prepare a clean-up kit for blood and body fluid spills, package the following
                materials in a 12" x 15" clear" Ziploc" bag:
                      Gloves, rubber or vinyl, household type, (2 pair)
                      Clean absorbent rags (4)
                      Absorbent paper towels (15)
                      Disposable bag marked "Contaminated" size 23"x1 O"x39", minimum
                      thickness 1.5 mils.
                      Clear plastic bag 13"x10"x39", minimum thickness 1.5 mils.
                      Bottle of "hospital disinfectant" (containing quaternary ammonium chlorides in
                      at least 0.8% dilution), or a bottle of household bleach such as "Clorox" or
                      "Purex" (5.25 % sodium hypochlorite).

                b. Selection of Disinfectants
                Dilute solutions of sodium hypochlorite are reported extremely effective against
                both HIV and the Hepatitis B virus and therefore have been recommended for
                use in environmental decontamination procedures. Quaternary ammonium
                compounds are less effective against Hepatitis B. Chlorine in solution
                inactivates virus quickly and efficiently but must reach the virus particles to do
                SO.

                Proteinaceous materials may interfere with the ability of the appropriate
                disinfectant solution to reach the virus particles. Since quaternary disinfecting
                compounds may act as a detergent as well as a disinfectant, their use may help
                in the cleaning and removal of proteinaceous materials from surfaces.



     Environmental Health and Safety                17                             December 2, 2008




                                                                                           GEO-MEN 00062948
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 22 of
                                       65


                A facility may use one of these compounds to help clean the surface, and then
                follow with the use of chlorine solution for final disinfection. Using one
                disinfectant compound rather than two would keep the procedure as simple as
                possible. By following routine medical cleaning procedures, most blood or fluids
                would be removed from the surface before application of the disinfectant, so the
                use of sodium hypochlorite solution shall be sufficient.

                c. Selection of Gloves
                Household or industrial rubber gloves have been recommended for use rather
                than surgical rubber gloves. Surgical gloves are somewhat porous and are less
                resistant to mechanical damage and punctures during clean-up procedures.

                d. Assignment of Cleaning Duties to Detainees in Medical Facilities
                Detainee workers may be assigned duties cleaning the medical facility.
                Detainees are permitted to clean floors, walls, and to remove trash, but are not
                permitted to clean medical equipment.

                e. Instructions for Use of Clean-Up Kit
                    1. Open the bag and remove the supplies.
                    2. Depending on the type of disinfectant in the kit, take out bottle of "hospital
                       disinfectant", or prepare a dilute solution of sodium hypochlorite. To
                       prepare a 1: 10 dilution of 5.25% sodium hypochlorite, mix 1 part of 5.25
                       % sodium hypochlorite (common household bleach) with 10 parts water.
                    3. Open the large clear plastic bag and the large bag marked
                       "Contaminated". Place them next to each other.
                    4. Put on one pair of gloves.
                    5. Use paper towels to absorb as much of the fluid as possible; then place
                       paper towels in the large clear plastic bag.
                    6. Pour the solution carefully onto the spill area. Dispose of the empty bottle
                       in the large, clear plastic bag. Leave disinfectant in place for 15 minutes.
                    7. Use the rags to clean the area, and place rags in the large clear plastic
                       bag.
                    8. Tie off the clear plastic bag and place it inside the large plastic bag
                       marked "Contaminated."
                    9. Remove gloves carefully and place them in the plastic bag marked
                       "Contaminated."
                    10. Put on the second pair of gloves and tie the "Contaminated" trash bag
                        closed.
                    11. Dispose of the "Contaminated" trash bag properly in a contaminated-
                        waste receptacle.
                    12. Dispose of the second pair of gloves in the contaminated-waste


     Environmental Health and Safety                18                              December 2, 2008




                                                                                            GEO-MEN 00062949
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 23 of
                                       65


                        receptacle.
                    13. Wash your hands.
                    14. Prepare a new clean-up kit.
                    NOTE: Do not place linen or non-disposable articles in the "Contaminated"
                    trash bag.
            3. Hazardous and Infectious Waste Disposal
            Infectious and hazardous waste generated at a medical facility shall be stored and
            disposed of safely and in accordance with all applicable federal and state
            regulations.
            For identified wastes that represent sufficient risk of causing infection or injury
            during handling and disposal, the following precautions shall be applied.

                a. Definitions
                Hazardous or infectious waste is defined as: microbiology laboratory waste;
                human blood and blood products; sharps (as defined in Section VIII, A above);
                laboratory and other chemicals; or certain drugs such as antineoplastic.
                Miscellaneous biomedical waste is defined as waste materials that are not
                specifically defined as infectious waste. Such waste includes bandages,
                dressings, casts, catheters, and disposable pads.
                Waste from detainees in isolation is not considered to be infectious waste unless
                it falls within the specific definition of infectious waste as stated above.

                b. Collection and Storage
                Infectious waste must be separated from the general waste stream and clearly
                labeled as infectious:
                    •   Infectious waste shall be double-bagged and tied and labeled "Infectious
                        Waste."
                    •   The bags used must be impermeable, commercially supplied red bags
                        intended specifically for biohazardous waste storage.
                    •   Miscellaneous biomedical waste shall be double-bagged and tied but
                        need not be labeled as infectious.

                c. Treatment and Disposal

                Blood products and designated body fluids shall be poured slowly and carefully
                down a toilet to prevent splash. Compacting of untreated infectious waste is
                prohibited. The waste disposal contractor must meet all state or and local
                requirements for transportation and disposal.

     IX. - BARBER OPERATIONS
     Sanitation in barber operations is of the utmost concern because of the possible transfer of


     Environmental Health and Safety              19                             December 2, 2008




                                                                                        GEO-MEN 00062950
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 24 of
                                       65


     diseases through direct contact or by towels, combs and clippers. Towels shall not be
     reused by other detainees until sanitized. Instruments such as combs and clippers shall not
     be used successively on detainees without proper cleaning and disinfecting.
            1. For sanitation reasons, it is preferable that barbering operations be located in a
               room that is not used for any other purpose. The floors, walls, and ceilings
               should be smooth, nonabsorbent and easily cleaned. There should be sufficient
               light, and the room shall be supplied with hot and cold running water.
            2. Each barbershop should have all equipment and facilities necessary for
               maintaining sanitary procedures for hair care, including covered metal containers
               for waste, disinfectants, dispensable headrest covers, laundered towels, and
               haircloths.
            3. After each detainee visit, all hair care tools that came in contact with the
               detainee shall be cleaned and effectively disinfected. Ultraviolet lights are not
               appropriate for sterilization but may be used for maintaining tools that have
               already been properly sterilized.
            4. Detailed hair care sanitation regulations shall be conspicuously posted in each
               barbershop for the use of all hair care personnel and detainees. Cotton pads,
               absorbent cotton and other single or dispensable toilet articles may not be
               reused, and shall be placed in a proper waste receptacle immediately after use.
               The common use of brushes, neck duster, shaving mugs and shaving brushes is
               prohibited.
            5. Barbers or beauticians shall not provide service to any detainee when the skin
               of the detainee's face, neck, or scalp is inflamed, or when there is scaling, pus,
               or other skin eruptions, unless service of such detainee is performed in
               accordance with the specific authorization of the Chief Medical Officer. No
               person who is infested with head lice shall be served.


     Standard Approved:


        James T. Hayes, Jr. Isl                              121512008


     James T. Hayes, Jr.                                  Date
     Director
     Office of Detention and Removal Operations




     Environmental Health and Safety             20                             December 2, 2008




                                                                                        GEO-MEN 00062951
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 25 of
                                       65


                                         TABLE A
                 Common Flammable, Toxic, and Caustic Substances


            Class I liquids                          Toxic Substances
            Gasoline                                 Ammonia
            Benzene (Petroleum ether)                Chlorine
            Acetine                                  Antifreeze
            Hexane                                   Duplicating fluid
            Lacquer                                  Methyl alcohol
            Lacquer thinner                          Defoliants
            Denatured alcohol                        Herbicides
            Ethyl alcohol                            Pesticides
            Xylene (Xylol)
            Contact cement (flammable)
            Toudi (Toluene)
            Methyl ethyl ether
            Methyl ethyl ketone
            Naphtha Y, M, and P


            Class II liquids                         Caustic Substances
            Diesel fuel                              Lye
            Motor fuel                               Muriatic acid
            Kerosene                                 Caustic soda
            Cleaning solvents                        Sulfuric acid
            Mineral spirits                          Tannie acid
            Agitene


            Class Ill liquids
            Paint (oil base)
            Linseed oil
            Mineral oil
            Neat's-foot oil
            Sunray conditioner
            Guardian fluid




     Environmental Health and Safety       21




                                                                         GEO-MEN 00062952
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 26 of
                                       65




                                SPECIAL MANAGEMENT UNITS

     I. PURPOSE AND SCOPE. This Detention Standard protects detainees, staff,
     contractors, volunteers, and the community from ha.rm by segregating certain
     detainees from the general population in Special Management Units (SM Us) with an
     Administrative Segregation section for detainees segregated for administrative
     reasons and a Disciplinary Segregation section for detainees segregated for
     disciplinary reasons.
     It applies to the following types of facilities housing ORO detainees:
            •   Service Processing Centers (SPCs);
            •   Contract Detention Facilities (CDFs); and
            •   State or local government facilities used by ORO through Intergovernmental
                Service Agreements (IGSAs) to hold detainees for more than 72 hours.
     Procedures in italics are specifically required for SPCs and CDFs. IGSAs must
     conform to these procedures or adopt, adapt or establish alternatives, provided they meet
     or exceed the intent represented by these procedures.
     Some terms used in this document may be defined in the separate Definitions Standard.

     II. EXPECTED OUTCOMES. The expected outcomes of this Detention Standard are:
        1. Each facility will have Special Management Units with an Administrative Segregation
        section for detainees segregated from the general population for administrative reasons
        and a Disciplinary Segregation section for detainees segregated from the general
        population for disciplinary reasons.
        2. Detainees housed in the general population, staff, contractors, volunteers, and the
        local community will be protected from harm by the segregation of certain detainees in
        SMUs.
        3. Any detainee who represents an immediate, significant threat to safety, security or
        good order will be immediately controlled by staff and, for cause and with supervisory
        approval, placed in Administrative Segregation.
        4. Health care personnel will be immediately informed when a detainee is admitted to
        an SMU to provide assessment and review as indicated by health care authority
        protocols.
        5. A detainee will be placed in "protective custody" status in Administrative Segregation
        only when there is documentation that it is warranted and that no reasonable
        alternatives are available.




     Special Management Units                     1                             December 2, 2008




                                                                                        GEO-MEN 00063088
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 27 of
                                       65


        6. A detainee will be placed in Disciplinary Segregation only after a finding by a
        Disciplinary Hearing Panel that the detainee is guilty of a prohibited act or rule violation
        classified at a "Greatest", "High", or "High-Moderate" level, as defined in the Detention
        Standard on Disciplinary System, Attachment A: Prohibited Acts and Sanctions.
        7. The status of detainees in Special Management Units will be reviewed in
        accordance with required time schedules by supervisory staff and the results of those
        reviews will be documented.
        8. A detainee will remain in Disciplinary Segregation for no more than 60 days for
        violations associated with a single incident, and his or her status will be reviewed after
        the first 30 days, and each 30 days thereafter by the facility administrator and the Field
        Office Director to determine if continued detention in Disciplinary Segregation is still
        warranted.
        9. Detainees in SMUs will be afforded basic living conditions that approximate those
        provided to the general population, consistent with the safety and security
        considerations that are inherent in more controlled housing, and in consideration of the
        purpose for which each detainee is segregated.
        10. In general, when a detainee in an SMU is deprived of any usually authorized items
        or activity, a report of the action is forwarded to the facility administrator for notice and
        review.
        11. Detainees in SM Us will have regular access to supervisory, management, program,
        and health care staff.
        12. Each detainee in an SMU will be offered a minimum of one hour of recreation per
        day, five days a week, unless documented security or safety considerations dictate
        otherwise.
        13. Detainees in SMUs will be able to write and receive mail and correspondence as
        they would otherwise be able to do while detained within the general population.
        14. Detainees in SMUs will be provided opportunities for general visitation, including
        legal visitation, unless there are substantial, documented reasons for withholding those
        privileges.
        15. Detainees in SMUs will have access to personal legal materials, law library
        materials, and legal visits, in accordance with provisions in this Detention Standard.
        16. Detainees in SM Us will have access to telephones, in accordance with provisions in
        this Detention Standard.
        17. Detainees in SM Us will have access to programs and services such as commissary,
        library, religious guidance, and recreation, in accordance with provisions in this
        Detention Standard.
        18. Detailed records will be maintained on the circumstances related to a detainee's
        confinement to the SMU, through required permanent SMU logs and individual detainee
        records.
        19. The applicable contents and procedures in this Standard will be communicated to
        the detainee in a language or manner which the detainee can understand.



     Special Management Units                       2                               December 2, 2008




                                                                                            GEO-MEN 00063089
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 28 of
                                       65


     Ill. DIRECTIVES AFFECTED. This Detention Standard replaces Special Management
     Unit (Administrative Segregation) and Special Management Unit (Disciplinary
     Segregation), both dated 9/20/2000.

     IV. REFERENCES
         American Correctional Association 4th Edition Standards for Adult Local Detention
         Facilities: 4-ALDF-2A-44 through 2A-66.
        ICE/DRO Detention Standards on:
            Correspondence and Other Mail
            Disciplinary System
            Facility Security and Control
            law libraries and legal Material
            Personal Hygiene
            Recreation
            Searches of Detainees, particularly the section on Close Observation in a "Dry
            Cell"
            Staff-Detainee Communication
            Telephone Access
            Visitation
            Hold Rooms in Detention Facilities
            Suicide Prevention and Intervention

     V. EXPECTED PRACTICES

       A. Overview
        At times, a detainee must be isolated from the general population of ICE detainees for
        the protection of the detainee, other detainees, and facility staff. Such isolation is
        generically termed "segregation" and takes two different forms, depending on its
        intended purpose:
            1. Administrative Segregation (also referred to as "Administrative Detention" by
               the Federal Bureau of Prisons), and
            2. Disciplinary Segregation (also referred to as "Disciplinary Detention" by the
               ACA Standards).
        DRO refers to each of these types of segregated housing as a "Special Management
        Unit," and in many detention facilities, there is one SMU that has two sections, one for
        each type of segregation. While many of the standards, requirements, and basic
        operational procedures are the same for both SMU types, some distinct differences
        remain and are detailed below under Basic Requirements for All Special
        Management Units.
        A detainee may be placed in Disciplinary Segregation only after being found guilty,
        through a formal disciplinary process, of a facility rule violation. Therefore, detainees in
        Disciplinary Segregation generally have fewer privileges than those in non-punitive
        Administrative Segregation. In particular, they are subject to more stringent controls,


     Special Management Units                      3                               December 2, 2008




                                                                                           GEO-MEN 00063090
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 29 of
                                       65


        for example, in regard to personal property and reading material. Additional limitations
        may also be imposed upon their television viewing, commissary/vending machine
        privileges, etc. Detainees in Administrative Segregation generally will be housed
        separately from those in Disciplinary Segregation
        Because of that basic difference, the procedures for placing a detainee in
        Administrative Segregation are different than those for Disciplinary Segregation, as
        are the requirements for periodic review of each detainee, as detailed below.

       B. Ba.sic Requirements for All Special Management Units
        Conditions of confinement are based on the amount of supervision required to control a
        detainee and safeguard the detainee, other detainees, and facility staff. Therefore, the
        standard SMU living conditions specified below may not be modified for either
        disciplinary or punitive purposes. Staff shall treat each detainee in an SMU in a decent
        and humane manner, regardless of the purpose for which the detainee is segregated.
        In every instance, any exceptions to these requirements shall be:
            •   Made only for the purpose of ensuring detainee and facility staff safety and
                security (i.e., not for purposes of punishment);
            •   Approved by a security supervisor (or higher official);
            •   On a temporary and situational basis, continued only for as long as it is justified
                by threat to the safety or security of the facility, its staff, or detainee population;
                and
            •   Documented in the unit log and, under circumstances specified later in this
                Detention Standard, documented in a memo which shall be placed in the
                individual detainee's detention file.
        When a detainee in an SMU is deprived of any usual authorized items or activity, a
        report of the action shall be forwarded to the facility administrator. This report shall be
        made part of the detainee's facility record or disciplinary file.
        1. Control of Contra.band and Tools. In accordance with procedures detailed in the
           Detention Standard on Facility Security and Control, each facility administrator is
           required to establish written policy and procedures to control and secure SMU
           entrances, contraband, tools, and food carts.
        2. Permanent Special Management Unit logs. The facility administrator shall ensure
           that permanent housing logs are maintained in SMUs to record specified data on
           detainees upon admission to and release from the unit. These logs shall also be
           used by supervisory staff and other officials to record their visits to the unit.
        3. Cell Occupancy. Ordinarily, the number of detainees confined to each cell or room
           may not exceed the capacity for which it was designed. Under exigent
           circumstances, before approving any additional cell occupancy on a temporary
           basis, the facility administrator shall consult with HQ DRO's Detention Management
           Division, who shall consult with OHS/ICE legal counsel. If a decision is made to
           approve such additional cell occupancy, a report of the action should be filed with
           the facility and with the ICE Field Office Director.


     Special Management Units                        4                               December 2, 2008




                                                                                              GEO-MEN 00063091
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 30 of
                                       65


        4. Cell Condition. Cells and rooms used for purposes of segregation must be well
           ventilated, adequately lit, appropriately heated and maintained in a sanitary
           condition at all times.
               a. All cells must be equipped with beds that are securely fastened to the cell
               floor or wall.
               b. Conditions for close observation in a "dry cell" without water are detailed in
               the Detention Standard on Searches of Detainees.
        5. Personal Property. Each facility shall issue guidelines in accordance with this
           Standard concerning the property detainees may retain in each type of segregation.
            Generally, detainees in Disciplinary Segregation shall be subject to more
           stringent personal property restrictions and control than those in Administrative
           Segregation, given the non-punitive nature of Administrative Segregation.
        6. Privileges. Each facility shall issue guidelines in accordance with this Standard
           concerning the privileges detainees may have in each type of segregation.
              a. Administrative Segregation -- Generally, these detainees shall receive the
                  same privileges as are available to detainees in the general population,
                  depending on any safety and security considerations for detainees, facility
                  staff and security. When space and resources are available, detainees in
                  Administrative Segregation may be provided opportunities to spend time
                  outside their cells (in addition to the required recreation periods), for such
                  activities as socializing, watching TV, and playing board games and may be
                  assigned to work details (for example, as orderlies in the SMU).
               b. Disciplinary Segregation -- Generally, these detainees shall have fewer
                  privileges than other detainees in either the general population or in
                  Administrative Segregation. More specifically, they are subject to more
                  stringent personal property control including, but not limited to, limitations on
                  their reading material and television viewing (which may be completely
                  terminated), and restricted commissary or vending machine purchases.
        7. Close Supervision. Detainees in SM Us shall be personally observed at least every
        30 minutes on an irregular schedule. For cases that warrant increased observation, the
        SMU personnel will personally observe them accordingly.           (See also Suicide
        Prevention and Searches of Detainees, section on dry cells.)
        8. Supervisory and Staff Visits. In addition to the direct supervision performed by unit
        staff:
        a. The shift supervisor shall see each segregated detainee daily, including weekends
        and holidays.
        b. The facility administrator (or designee) shall visit each SMU daily.
        c. Program staff may visit a detainee upon his or her request.
        d. Field Office staff shall visit a detainee in accordance with the Detention Standard on
        Staff-Detainee Communications.
        The facility administrator may require other staff to visit each detainee daily.
        9. Health Care. A health care provider shall visit every detainee in an SMU at least

     Special Management Units                     5                               December 2, 2008




                                                                                           GEO-MEN 00063092
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 31 of
                                       65


        once daily. Detainees shall be provided medications as prescribed for them. Detainees
        will have access to regularly scheduled sick call regardless of housing assignment.
        Any action taken shall be documented in a separate logbook, and the medical visit shall
        be recorded on the SMU Housing Record (Form 1-888) or equivalent form. A detainee's
        mental health status shall be reviewed and documented at least once every 30 days.

        10. Meals. Detainees in SMUs shall be provided three nutritionally adequate meals per
        day, according to the general population meal schedule and ordinarily from the same
        menu; however, for reasons of safety and security, detainees in SMUs shall eat with
        disposable utensils.

        11. Clothing and Personal Hygiene. In accordance with the Detention Standard on
        Personal Hygiene, detainees in SMUs may shave and shower at least three times
        weekly and receive other basic services such as laundry, hair care, barbering, clothing,
        bedding, and linen equivalent to general population detainees and consistent with safety
        and security of the facility.
        a. As needed, staff shall provide toilet tissue, a wash basin, tooth brush, and shaving
        utensils, and may issue retrievable kits of toilet articles.
        b. A detainee may be denied such items as clothing, mattress, bedding, linens, or
        pillow for medical or mental health reasons if his or her possession of such items raises
        concerns for detainee safety and/or facility security. All denials of such items shall be
        documented. If a detainee is so disturbed that he or she is likely to destroy clothing or
        bedding or create a disturbance by risking harm to self or others, the medical
        department shall be notified immediately and a regimen of treatment and control shall
        be instituted by the medical staff, as necessary. Extreme detainee behavior, such as
        destroying clothing or bedding or harmful behavior to self or others, must be
        documented, made part of the detainee's file with the facility and reported to the ICE
        Field Office Director to implement necessary efforts to protect and care for the detainee.
        12. Correspondence. In accordance with the Detention Standard on Correspondence
        and Other Mail, detainees in an SMU may write and receive letters and other
        correspondence like those housed in the facility's general population.

        13. Visitation. In accordance with the Detention Standard on Visitation, while in an
        SMU, a detainee ordinarily retains visiting privileges.
        In a facility that allows contact visits, segregated detainees may ordinarily use the
        visiting room during normal visiting hours. However, the facility may restrict or disallow
        general visits for a detainee who violates visitation rules or whose behavior otherwise
        indicates the detainee would be a threat to the security or the good order of the visiting
        room.
        a. General visitation may be restricted or disallowed when a detainee in
        Administrative Segregation is charged with, or has been found to have committed, a
        prohibited act related to visiting privileges or has otherwise acted in a way that would
        reasonably indicate that he or she would be a threat to the orderliness or security of the
        visiting room.
        b. Under no circumstances may detainees participate in general visitation while in


     Special Management Units                       6                            December 2, 2008




                                                                                         GEO-MEN 00063093
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 32 of
                                       65


        restraints. If the detainee's behavior warrants restraints, the visit may not be granted
        under general population visiting conditions.
        In SPCs and CDFs, detainees in protective custody and violent and disruptive detainees
        shall not use the visitation room during normal visitation hours. Violent and disruptive
        detainees may be limited to non-contact visits. In extreme cases, where a visit would
        present an unreasonable security risk, even non-contact general visits may be
        disallowed for a particular detainee.

        14. Legal Visits. In accordance with the Detention Standard on Visitation, detainees in
        SMUs may not be denied legal visitation. However, the facility administrator, or
        designee, may implement whatever security precautions are necessary to protect the
        detainee and visitors and maintain good order. In such cases, staff shall advise legal
        service providers and assistants of any security concerns prior to their visits.
        15. Religious Guidance. Detainees in SM Us shall be allowed visits by members of the
        clergy, upon request, unless the supervisor determines such a visit presents a safety or
        security risk, or would interfere with the orderly operation of the facility. Violent and
        uncooperative detainees may be temporarily denied access to religious guidance. Staff
        shall advise the clergy member of the detainee's present state of behavior before he or
        she agrees to visit the detainee. Each facility will develop procedures to allow detainees
        to retain religious items within their possession consistent with good security practices
        (e.g., religious wearing apparel, religious headwear, prayer rugs, beads, prayer rocks,
        medallions).

        16. Reading Materials (Non-Legal). Detainees in SMUs shall have access to reading
        materials, including religious materials. The Recreation Specialist shall offer each
        detainee soft-bound, reading materials of this type on a rotating basis

        17. Legal Materials. Detainees in SMUs shall have access to legal materials, in
        accordance with the Detention Standard on Law Libraries and Legal Material.
        Detainees may retain a reasonable amount of personal legal material upon admittance
        to an SMU, provided such material does not create a safety, security or sanitation
        hazard.
        Detainees with a large amount of legal material may be required to place a portion with
        their stored personal property, with access permitted during scheduled hours. Requests
        for access to such legal material shall be accommodated as soon as possible, but in no
        case more than 24 hours after receipt of the initial detainee request to retrieve
        documents, except for documented security reasons.

        18. Law Library Access. In accordance with the Detention Standard on Law Libraries
        and Legal Material, detainees housed in Administrative Segregation or Disciplinary
        Segregation units shall have the same law library access as the general population,
        unless compelling security concerns require limitations.
        a. Facilities may supervise the library use by a detainee housed in an SMU as
        warranted by the individual's behavior. Detainees segregated for protection must be
        provided access to legal materials. Such detainees may be required to use the law
        library separately or, if that is not feasible, legal materials must be brought to them upon
        request

     Special Management Units                      7                               December 2, 2008




                                                                                           GEO-MEN 00063094
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 33 of
                                       65


        b. Violent or uncooperative detainees may be temporarily denied access to the law
        library if necessary to maintain security, until such time as their behavior warrants
        resumed access. In some circumstances, legal material may be brought to individuals
        in Disciplinary Segregation.
        c. Denial of access to the law library must be:
        •   Supported by compelling security concerns;
        •   For the shortest period required for security; and
        •   Fully documented in the SMU housing logbook.
        d. The facility administrator shall notify ICE/DRO every time access is denied, with
        documentation placed in the detention file.


        19. Recreation. Recreation for detainees housed in the SMU shall be separate from
        the general population. As necessary or advisable to prevent assaults and reduce
        management problems, recreation for some individuals will be alone and separate from
        all other detainees.
        a. The facility administrator shall develop and implement procedures to ensure that
        detainees who must be kept apart never participate in activities in the same location at
        the same time as detainees housed in the general population. For example, recreation
        for detainees in protective custody shall be separate from other detainees.
        Nevertheless, detainees in the SMU shall be offered at least one hour of recreation per
        day, scheduled at a reasonable time, at least five days per week. Where cover is not
        provided to mitigate inclement weather, detainees shall be provided weather-
        appropriate equipment and attire.
        b. The recreation privilege shall be denied or suspended only if the detainee's
        recreational activity would unreasonably endanger detainee safety or security. The case
        of a detainee denied recreation privileges shall be reviewed at least once each week, as
        part of the reviews required for all detainees in SMU status.
        11  As part of this process, the reviewer shall document whether the detainee continues
        to pose a threat to self, others, or facility security and, if so, why.
        11 The facility shall notify ICE/DRO when a detainee's denied recreation privileges
        exceeds 7 days.
        11  Such a denial of recreation privileges (for more than 7 days) requires the
        concurrence of the facility administrator and a health care professional. It is expected
        that such denials shall rarely occur, and only in extreme circumstances.
        c. Ordinarily, a detainee may be denied recreation privileges only with the facility
        administrator's written authorization, documenting why the detainee poses an
        unreasonable risk even when recreating alone. When necessary to control an
        immediate situation for reasons of safety and security, SMU staff may deny an instance
        of recreation, upon verbal approval from the shift supervisor, and document the reasons
        for that denial in the unit logbook(s). In such a case, the supervisor may also require
        additional written documentation from the SMU staff for the facility administrator. When
        a detainee in an SMU is deprived of recreation (or any other usually authorized items or


     Special Management Units                     8                             December 2, 2008




                                                                                       GEO-MEN 00063095
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 34 of
                                       65


        activity), a report of the action shall be forwarded to the facility administrator.
        Examples of such circumstances may include, but are not limited to:
        1. A detainee segregated for specific administrative purposes,
        2. A detainee in protective custody, or
        3. A detainee whose mental and/or physical condition requires special handling and
        treatment by staff (for example, detainees who are drug or alcohol addicts or abusers,
        emotionally disturbed, mentally retarded, mentally ill, suicidal, disabled, or infirm).
        d. A detainee in Disciplinary Segregation may temporarily lose recreation privileges
        upon a disciplinary panel's written determination that he or she poses an unreasonable
        risk to the facility, him/herself, or others.
        When his or her recreation privileges are suspended, the disciplinary panel or facility
        administrator shall provide the detainee with written notification, the reason(s) for the
        suspension, the duration of the suspension, and any conditions that must be met before
        the restoration of his or her privileges provided the requisite conditions are met.
        20. Telephone Access. As detailed in the Detention Standard on Telephone Access,
        detainees in SM Us shall have access to telephones in a manner that is consistent with
        the special safety and security requirements of such units. Telephone access for legal
        calls will be provided, including calls to attorneys, other legal representatives, courts,
        government offices (including the Office of the Inspector General, Office for Civil rights,
        and Civil Liberties, OHS Joint Intake Center, and OHS Office of Internal Audit), and
        embassies or consulates, according to the facility schedule. Any denial of telephone
        access will be documented.
        In general, any detainee in an SMU may be reasonably restricted from using or having
        access to a phone if that access is used for criminal purposes or would endanger any
        person, or if the detainee damages the equipment provided. In such instances, staff
        must clearly document why such restrictions are necessary to preserve the safety,
        security, and good order of the facility.

        a. Administrative Segregation
        Ordinarily, staff shall permit detainees in Administrative Segregation to have telephone
        access similar to detainees in the general population, but in a manner consistent with
        the special security and safety requirements of detainees in these units. This
        requirement applies to a detainee in Administrative Segregation pending a hearing
        because he or she has been charged with a rule violation, as well as a detainee in
        Administrative Segregation for other than disciplinary reasons (for example, protective
        custody, suicide risk, etc.).

        b. Disciplinary Segregation
        Detainees in Disciplinary Segregation may be restricted from using telephones to make
        general calls as part of the disciplinary process; however, even in Disciplinary
        Segregation, detainees shall have some telephone access for special purposes.


     Special Management Units                      9                               December 2, 2008




                                                                                              GEO-MEN 00063096
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 35 of
                                       65


        Ordinarily, staff shall permit detainees in Disciplinary Segregation to make direct or free
        Consular and legal calls as described in the Detention Standard on Telephone Access,
        except for compelling and documented reasons of safety, security, and good order.
        21. Translation/Interpretation Services
        Detainees will be provided translation or interpretation services while in the Special
        Management Unit to assist with their understanding of conditions of confinement as well
        as their rights and responsibilities.
        22. Special Needs
        Detainees in the SMU will be provided appropriate accommodations and professional
        assistance such as medical, therapeutic, or mental health treatment for special needs,
        as necessary.

       C. Placement in Administrative Segregation
        Administrative Segregation status is a non-punitive status in which restricted conditions
        of confinement are required only to ensure the safety of detainees or others, the
        protection of property, or the security or good order of the facility. For matters of safety
        and security, staff may have to take immediate action to control a detainee, including
        placement in Administrative Segregation. Examples include detainees who require
        protective custody, who cannot be placed in the local population because they are en
        route to another facility ("holdovers"), who are awaiting a disciplinary hearing, or who
        require separation for medical reasons.
        Each facility shall develop and follow written procedures governing the management of
        its Administrative Segregation unit that are consistent with this Detention Standard.
        These procedures must document detailed reasons for placement of an individual in
        Administrative Segregation.       Detainees must be provided with a copy of the
        Administrative Segregation Order.
        Prior to the detainee's placement in Administrative Segregation, the facility administrator
        and security supervisor, or equivalent, shall review the case to determine whether
        Administrative Segregation is, in fact, warranted. The facility administrator may
        delegate to the security supervisor the authority to place a detainee in Administrative
        Segregation.
        1. Reasons for Placement in Administrative Segregation. A detainee may be placed
        in Administrative Segregation when the detainee's continued presence in the general
        population poses a threat to life, property, self, staff, or other detainees, for the secure
        and orderly operation of the facility, for medical reasons, or other circumstances as set
        forth below. Some examples of incidents warranting a detainee's assignment to
        Administrative Segregation include, but are not limited to, the following:
        (a) A detainee is awaiting an investigation or a hearing for a violation of facility rules.
        Pre-disciplinary hearing detention should be ordered only as necessary to prevent
        further violation of those rules or to protect the security and orderly operation of the
        facility. It is not to be used as a punitive measure.
        Time served in pre-hearing detention may be deducted from any time ordered by the


     Special Management Units                      10                              December 2, 2008




                                                                                           GEO-MEN 00063097
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 36 of
                                       65


        Institutional Disciplinary Panel (IDP).
        (b) A detainee is a threat to the security of the facility. The facility administrator may
        determine that a detainee's criminal record, past behavior at other institutions, behavior
        while in ICE/ORO detention, or other evidence is sufficient to warrant placement of the
        detainee in Administrative Segregation. Copies of records supporting this action shall be
        attached to the Administrative Segregation Order.
        (c) A detainee requires protection. Protective Custody may be initiated at the detainee's
        request or by whoever first ordered his or her segregation to protect the detainee from
        harm. Each facility will develop procedures to consider continued placement in
        protective custody as well as provisions for release from protective custody when
        appropriate. Frequently, the types of detainees who require this type of treatment
        include, but are not limited to:
        •   Victims of detainee assaults;
        • Detainee informants or witnesses - detainees who provide information to institutional
        staff or any law enforcement agency concerning improper or criminal activities by
        others;
        •   Sexual predators;
        • Detainees who have been pressured by other detainees to participate in sexual
        activity;
        •   Detainees who request Protective Custody;
        • Detainees who refuse to enter the general population because of alleged
        intimidation from other detainees;
        • Detainees who refuse to return to the general population, but who do not provide the
        reason for refusal;
        •   Detainees who appear to be in danger of bodily harm; or
        • Detainees who seek protection, claiming to be former law enforcement officers or to
        have held sensitive law enforcement positions, whether or not there is official
        information to verify the claim.
        (d) The IDP may order a detainee into Administrative Segregation following Disciplinary
        Segregation after determining that releasing the detainee into the general population
        would pose a threat to the security and orderly operation of the facility. A detainee
        transferred from Disciplinary Segregation to Administrative Segregation shall enjoy the
        same privileges as all other detainees in Administrative Segregation.
        (e) A medical professional who ordered a detainee removed from the general population
        shall complete and sign an Administrative Segregation Order (see below), unless the
        detainee is to stay in the medical department's isolation ward.
        (f) A detainee is scheduled for release, removal, or transfer within 24 hours. Such
        segregation may be ordered for security reasons or for the orderly operation of the
        facility.

        2. Administrative Segregation Order. A written order shall be completed and
        approved by a security supervisor before a detainee is placed in Administrative

     Special Management Units                     11                             December 2, 2008




                                                                                         GEO-MEN 00063098
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 37 of
                                       65


        Segregation, except when exigent circumstances make this impracticable. In such
        cases, an order shall be prepared as soon as possible. A copy of the order shall be
        given to the detainee within 24 hours, unless delivery would jeopardize the safety,
        security, or orderly operation of the facility.
        a. The facility administrator or designee shall complete the Administrative Segregation
        Order (Form 1-885 or equivalent), detailing the reasons for placing a detainee in
        Administrative Segregation, before his or her actual placement.
        b. An Administrative Segregation Order is not required for a detainee awaiting removal,
        release, or transfer within 24 hours of its service.
        c. In an emergency, the detainee's placement in Administrative Segregation may
        precede the paperwork, which the facility administrator shall prepare as soon as
        possible after the detainee's placement.
        d. All memoranda, medical reports, and other relevant documents shall be attached to
        the Administrative Segregation Order.
        e. A copy of the completed Administrative Segregation Order shall be given to the
        detainee within 24 hours of placement in Administrative Segregation, unless delivery
        would jeopardize the safe, secure, or orderly operation of the facility.
        f. The order shall remain on file with the SMU until the detainee is returned to the
        general population.
        g. When the detainee is released from the SMU, the releasing officer shall indicate
        date and time of release on the Administrative Segregation Order. The completed order
        is then forwarded to the chief of security for inclusion into the detainee's detention file.
        h. If the segregation is ordered for protective custody purposes, the order shall state
        whether the detainee requested the segregation, and whether the detainee requests a
        hearing concerning the segregation.

        3. Review of Detainee Status in Administrative Segregation. All facilities shall
        implement written procedures for the regular review of all detainees held in
        Administrative Segregation, consistent with the procedures specified below.
        a. A security supervisor shall conduct a review within 72 hours of the detainee's
        placement in Administrative Segregation to determine whether segregation is still
        warranted. The review shall include an interview with the detainee. A written record
        shall be made of the decision and the justification. The Administrative Segregation
        Review (Form 1-885) shall be used for the review. If the detainee has been segregated
        for his or her own protection, but not at the detainee's request, the signature of the
        facility administrator or assistant facility administrator is required on the Form 1-885 to
        authorize the alien's continued detention.
        b. A security supervisor shall conduct the same type of review after the detainee has
        spent seven days in Administrative Segregation, and every week thereafter, for the first
        60 days and (at least) every 30 days thereafter.
        c. The review shall include an interview with the detainee, and a written record shall be
        made of the decision and its justification.
        d. When the reviewing authority concludes that the detainee should be removed from


     Special Management Units                      12                              December 2, 2008




                                                                                           GEO-MEN 00063099
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 38 of
                                       65


        Administrative Segregation, they shall submit that recommendation to the facility
        administrator (or designee) for approval.
        e. A copy of the decision and justification for each review shall be given to the
        detainee, unless, in exceptional circumstances, this provision would jeopardize the
        facility's security. The detainee shall also be given an opportunity to appeal a review
        decision to a higher authority within the facility.
        f. After seven consecutive days in Administrative Segregation, the detainee may
        exercise the right to appeal the conclusions and recommendations of any review
        conducted to the facility administrator. The detainee may use any standard form of
        written communication, for example, detainee request, to file the appeal.
        g. If a detainee has been in Administrative Segregation for more than 30 days and
        objects to that status, the facility administrator shall review the case to determine
        whether that status should continue. This review shall take into account the detainee's
        views and shall result in a written record of the decision and its justification. A similar
        review shall take place every 30 days and each 30 days thereafter.
        h. When a detainee has been held in Administrative Segregation for more than 30
        days, the facility administrator shall notify the Field Office Director (FOO), who shall
        notify the ICE/ORO Assistant Director, Detention Management Division in writing.
        i. When a detainee is held in Administrative Segregation for_more than 60 days, the
        FOO shall notify in writing, the Deputy Assistant Director, Detention Management
        Division. The Deputy Assistant Director shall then consider whether it would be
        appropriate to transfer the detainee to a facility wheres/he may be placed in the general
        population.

       D. Placement in Disciplinary Segregation.
        To provide detainees in the general population a safe and orderly living environment,
        facility authorities shall discipline anyone whose behavior does not comply with facility
        rules and regulations. Such discipline may involve temporary confinement in the SMU
        apart from the general population. A detainee may be placed in Disciplinary
        Segregation only by order of the Institutional Disciplinary Panel (IDP), or its equivalent,
        after a hearing in which the detainee has been found to have committed a prohibited
        act. Ultimately, the IDP may order the detainee's placement into Disciplinary
        Segregation, but only when alternative dispositions would inadequately regulate the
        detainee's behavior.




     Special Management Units                     13                              December 2, 2008




                                                                                          GEO-MEN 00063100
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 39 of
                                       65


        1. Duration. A maximum sanction of 60 days in Disciplinary Segregation shall apply to
        violations related to a single prohibited incident. After the first 30 days, and each 30
        days thereafter, the facility administrator shall send a written justification to the FOO,
        who may decide to transfer the detainee to a facility where security is such that he or
        she could be placed in the general population.
        2. Disciplinary Segregation Order. A written order shall be completed and signed by
        the chair of the IDP (or disciplinary hearing officer) before a detainee is placed into
        Disciplinary Segregation. A copy of the order shall be given to the detainee within 24
        hours, unless delivery would jeopardize the safety, security, or the orderly operation of
        the facility or the safety of another detainee.
        a. The IDP chairman shall prepare the Disciplinary Segregation Order (Form 1-883 or
        equivalent), detailing the reasons for placing a detainee in Disciplinary Segregation,
        before his or her actual placement. All relevant documentation must be attached to the
        order.
        b. A copy of the completed Disciplinary Segregation Order shall be given to the
        detainee within 24 hours of placement in Disciplinary Segregation, unless delivery
        would jeopardize the safe, secure, or orderly operation of the facility. The order shall be
        maintained on file in the SMU until the detainee is released from the SMU.
        When the detainee is released from the SMU, the releasing officer shall indicate date
        and time of release on the Disciplinary Segregation Order, then forward the completed
        order to the chief of security for insertion into the detainee's detention file.
        3. Review of Detainee Status in Disciplinary Segregation. All facilities shall
        implement written procedures for the regular review of all Disciplinary Segregation
        cases, consistent with the following procedures:
        a. A security supervisor, or the equivalent, shall interview the detainee and review his
        or her status in Disciplinary Segregation every seven days to determine whether the
        detainee:
        •   Abides by all rules and regulations; and,
        • Is provided showers, meals, recreation, and other basic living standards, as required
        by this Detention Standard.
        b. The security supervisor shall document his or her findings after every review, by
        completing a Disciplinary Segregation Review (Form 1-887).
        • The security supervisor may recommend the detainee's early release from the SMU
        upon finding that time in Disciplinary Segregation is no longer necessary to regulate the
        detainee's behavior.
        • An early-release recommendation must have the facility administrator's approval
        before the detainee may be returned to the general population.
        •   The security supervisor may shorten, but not extend, the original sanction.
        •   All review documents shall be placed in the detainee's detention file.
        • At each formal review, the detainee shall be given a written copy of the reviewing
        officer's decision and the basis for his or her finding, unless it would result in a
        compromise of institutional security. lffor some reason it can not be delivered, then the


     Special Management Units                     14                              December 2, 2008




                                                                                          GEO-MEN 00063101
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 40 of
                                       65


        detainee should be advised of the decision orally and the detention file should be so
        noted and the reasons identified in writing as to why the notice could not be provided in
        writing.

       E. logs and Records
        1. Permanent SMU log. A permanent log shall be maintained in the SMU to record
        all activities concerning the SMU detainees, such as the meals served, recreational
        time, and visitors.
        In SPCs and CDFs, the SMU log shall record the detainee's name, A-number, housing
        location, date admitted, reasons for admission, tentative release date (for detainees in
        Disciplinary Segregation), the authorizing official, and date released.
        2. Visitor's log. In SPCs and CDFs, a separate log shall be maintained in the SMU of
        all persons visiting the unit. This separate record shall include notation of
        •   The time and date of the visit, and
        • Any unusual activity or behavior of an individual detainee, with a follow-up
        memorandum sent through the facility administrator to the detainee's file.

        3. Individual Special Management Housing Unit Record. In SPCs, Special
        Management Housing Unit Record, (Form 1-888) shall be prepared immediately upon
        a detainee's placement in the SMU. CDFs and !GSA facilities shall use the Form 1-888
        or comparable form for this purpose as well.
        a. The special housing unit officer shall immediately record:
        •   Whether the detainee ate, showered, recreated, and took any medication; and
        • Any additional information, such as whether the detainee has a medical condition, or
        has exhibited suicidal/assaultive behavior.
        •   The officer that conducts the activity will print his/her name and sign the record.
        b. The facility medical officer shall sign each individual's record when he or she visits a
        detainee in the SMU. The housing officer shall initial the record after the medical visits
        are completed, but no later than the end of the shift.
        c. A new Form 1-888 must be created for each week the detainee is in the SMU. The
        completed weekly forms shall be retained at the SMU until the detainee is released from
        the SMU.
        d. Upon a detainee's release from the SMU, the releasing officer shall attach the entire
        housing unit record related to that detainee to either the Administrative Segregation
        Order or Disciplinary Segregation Order and forward it to the chief of security for
        inclusion into the detainee's detention file.


     Standard Approved:


        James T. Hayes, Jr. /s/                               12/5/2008



     Special Management Units                     15                              December 2, 2008




                                                                                          GEO-MEN 00063102
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 41 of
                                       65


     James T. Hayes, Jr.                          Date
     Director
     Office of Detention and Removal Operations




     Special Management Units              16                  December 2, 2008




                                                                      GEO-MEN 00063103
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 42 of
                                       65




                                   DISCIPLINARY SYSTEM

     I. PURPOSE AND SCOPE. This Detention Standard promotes a safe and orderly
     living environment for detainees by establishing a fair and equitable disciplinary
     system, requiring detainees to comply with facility rules and regulations, and
     imposing disciplinary sanctions to those who do not comply.
     It applies to the following types of facilities housing ICE/ORO detainees:
        •   Service Processing Centers (SPCs);
        •   Contract Detention Facilities (CDFs); and
        •   State or local government facilities used by ORO through Intergovernmental Service
            Agreements (IGSAs) to hold detainees for more than 72 hours.
     Procedures in italics are specifically required for SPCs and CDFs. IGSAs must
     conform to these procedures or adopt, adapt or establish alternatives, provided they meet
     or exceed the intent represented by these procedures.
     Some terms used in this document may be defined in the separate Definitions Standard.

     II. EXPECTED OUTCOMES. The expected outcomes of this Detention Standard are:
         1. Detainees will be informed of facility rules and regulations, prohibited acts,
            disciplinary sanctions that may be imposed, their rights in the disciplinary system
            and the procedure for appealing disciplinary findings.
        2. Each facility will have graduated severity scales of prohibited acts and disciplinary
           consequences.
        3. Where permitted by facility policy, staff will informally settle minor transgressions by
           mutual consent, whenever possible.
        4. Staff who witness a prohibited act that cannot or should not be resolved informally,
           or have reason to suspect that a detainee has engaged in a prohibited act, will
           prepare a clear, concise, and complete Incident Report.
        5. Each Incident Report will be objectively and impartially investigated and reported,
           ordinarily by a person of supervisory rank.
        6. When appropriate, a serious incident that may constitute a criminal act will be
           referred to the proper investigative agency, and the administrative investigation will
           be suspended, pending the outcome of that referral.
        7. At each step of the disciplinary and appeal process, the detainee will be advised of
           his or her rights in a language he or she understands, and translation or
           interpretation services will be provided as needed.
        8. A Unit Disciplinary Committee (UDC) will further investigate and adjudicate the
           incident and may impose minor sanctions or refer the matter to a higher level
           disciplinary panel.



     Disciplinary System                           1                              December 2, 2008




                                                                                          GEO-MEN 00063138
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 43 of
                                       65


        9. An Institution Disciplinary Panel (IDP) will conduct formal hearings on Incident
           Reports referred from UDCs and may impose higher level sanctions for "Greatest"
           and "High" level prohibited acts.
         10. Detainees before the IDP will be afforded a staff representative, upon request, or
             automatically if the detainee is illiterate, has limited English language skills or
             otherwise needs special assistance.
         11.Actions of the IDP will be reviewed by the facility administrator, who may concur with
            the findings and sanctions or modify them.
         12. At all steps in the disciplinary process, any sanctions imposed will be commensurate
             with the severity of the committed prohibited act and intended to encourage the
             detainee to conform with rules and regulations in the future.
         13. All steps of the disciplinary process will be done within the required time limits.
         14. At all steps of the disciplinary process, accurate and complete records will be
             maintained. The detainee will receive copies of all reports, exhibits, and other
             documents considered or generated in the hearing process, except insofar as the
             disclosure of such documents may pose an imminent threat to the safety and
             security of the facility staff or other detainees, or if the document or other evidence is
             otherwise protected from disclosure.
         15. If a detainee is found not guilty at any stage of the disciplinary process, the incident
             records will not be placed or retained in the detainee's file, even if they are retained
             elsewhere for statistical or historical purposes.
         16. Detainees will be able to appeal disciplinary decisions through a formal grievance
             system. No detainee will be harassed, disciplined, punished or otherwise retaliated
             against for filing a complaint or grievance.
         17. Detainees shall be afforded the following rights: the right to protection from abuse,
             the right to freedom from discrimination, the right to pursue a grievance, the right to
             correspond with persons or organizations and the right to due process.
         18. The applicable content and procedures in this standard will be communicated to the
             detainee in a language or manner which the detainee can understand.

     Ill. DIRECTIVES AFFECTED. This Detention Standard replaces Disciplinary Policy
     dated 9/20/2000.

     IV. REFERENCES
         American Correctional Association 4th Edition Standards for Adult Local Detention
         Facilities: 4-ALDF-3A-01, 3A-02, 68-05, 6C-01 through 6C-19.

     V. EXPECTED PRACTICES

        A. Guidelines
        1. Detainees will receive translation or interpretation services throughout the
        investigative, disciplinary, and appeal process, including accommodation for the hearing
        impaired.

     Disciplinary System                             2                               December 2, 2008




                                                                                              GEO-MEN 00063139
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 44 of
                                       65


        2. Each facility holding ICE/ORO detainees in custody shall have a detainee
        disciplinary system with progressive levels of reviews, appeals, procedures, and
        documentation procedures. Written disciplinary policy and procedures shall clearly
        define detainee rights and responsibilities. The policy, procedures and rules shall be
        reviewed at least annually.
        3. Disciplinary action may not be capricious or retaliatory nor based on race, religion,
        national origin, sex, sexual orientation, disability, or political beliefs.
        4. Staff may not impose or allow imposition of the following sanctions: corporal
        punishment; deprivation of food services to include use of Nutraloaf or "food loaf";
        deprivation of clothing, bedding, or items of personal hygiene; deprivation of
        correspondence privileges; deprivation of legal access and legal materials; or
        deprivation of physical exercise unless such activity creates a documented unsafe
        condition.
        5. The facility shall not hold a detainee accountable for his or her conduct if a medical
        authority finds him or her mentally incompetent. For purposes of these standards, a
        mentally incompetent individual is defined as an individual who is unable to appreciate
        the difference between appropriate and inappropriate behavior, or between "right" and
        "wrong." Such an individual is not capable of acting in accordance with those norms
        and therefore, cannot be held responsible for his or her "wrongful" actions.
        Also, a person who cannot assist in his or her own defense because he or she lacks the
        ability to understand the nature of the disciplinary proceedings shall be considered
        incompetent. Disciplinary proceedings against such a detainee shall be postponed
        until such time as the detainee is able to understand the nature of the disciplinary
        proceedings and to assist in his or her own defense. If the detainee's mental status
        does not improve within a reasonable amount of time, the officer must find the detainee
        incompetent to assist in his or her own defense and note such finding on the Incident
        Report.

        B. Notice to Detainees
        The Detainee Handbook, or supplement, issued to each detainee upon admittance,
        shall provide notice of the facility's rules of conduct and prohibited acts, the sanctions
        imposed for violations of the rules, the disciplinary severity scale, the disciplinary
        process and the procedure for appealing disciplinary findings. Detainees shall have the
        following rights and shall receive notice of them in the Handbook:
            •   The right to protection from personal abuse, corporal punishment, unnecessary
                or excessive use of force, personal injury, disease, property damage, and
                harassment;
            •   The right of freedom from discrimination based on race, religion, national origin,
                sex, sexual orientation, handicap, or political beliefs;
            •   The right to pursue a grievance in accordance with procedures provided in the
                Handbook without fear of retaliation;
            •   The right to pursue a grievance in accordance with the Grievance System
                Detention Standard and procedures provided in the handbook.



     Disciplinary System                           3                              December 2, 2008




                                                                                         GEO-MEN 00063140
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 45 of
                                       65


            •   The right to correspond with persons or organizations, consistent with safety,
                security, and the orderly operation of the facility; and
            •   The right to due process, including the prompt resolution of a disciplinary matter.
        Copies of the rules of conduct, rights, and disciplinary sanctions shall be provided to all
        detainees and posted in English, Spanish, and/or other languages spoken by significant
        numbers of detainees, as follows:

             1. Disciplinary Severity Scale
            2. Prohibited Acts
            3. Sanctions

        C. Disciplinary Severity Scale and Prohibited Acts
        All facilities shall have graduated scales of offenses and disciplinary consequences as
        provided in this section.
        SPCs and CDFs shall adopt, without alteration, the offense categories and disciplinary
        sanctions set forth in this section.
        Prohibited acts are divided into four categories: Greatest, High, Moderate, and Low
        Moderate. The sanctions authorized for each category shall be imposed only if the
        detainee is found to have committed a prohibited act. (See Attachment A -- Prohibited
        Acts and Sanctions.)
            Greatest offenses: The /DP shall impose and execute at least one sanction in the
            A through E range. Additional sanctions (A through G) may be imposed and either
            executed or suspended, at the discretion of the panel. The !DP may impose and
            execute sanctions F and G only in conjunction with sanction A, B, C, D, and/or E.
            High offenses: The /DP shall impose and execute at least one sanction in the A
            through M range. Additional sanctions (A through M) may be imposed or may be
            suspended at the discretion of the panel.
            High Moderate offenses: The !DP shall impose at least one sanction in the A
            through M range, but may suspend any or all, once imposed. Similarly, the UDC
            shall impose at least one sanction in the G through M range, but may suspend any
            or all, once imposed.
            Low Moderate offenses: The !DP shall impose at least one sanction in the E
            through M range, but may suspend any or all, once imposed. Similarly, the UDC
            shall impose at least one sanction in the G through M range, but may suspend any
            or all, once imposed.

        D. Incident Reports
        Officers who witness a prohibited act or have reason to suspect one has been
        committed shall prepare and submit an Incident Report. All Incident Reports must state
        the facts clearly, precisely, and concisely, omitting no details that could prove
        significant. Reports also shall identify the officer(s), the detainee(s), and all witnesses
        to the incident.



     Disciplinary System                           4                              December 2, 2008




                                                                                          GEO-MEN 00063141
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 46 of
                                       65


         ICE/ORO pre-approval is required for use of ICE Incident Report forms in CDFs and
         IGSA facilities.
        In SPCs and CDFs, minor transgressions shall be settled informally and by mutual
        consent whenever possible. If, however, the officer involved thinks an informal
        resolution is inappropriate or unattainable, he or she shall prepare an Incident Report
        and Notice of Charges and submit it to the appropriate supervisor before the end of the
        assigned shift.
        The Incident Report shall cite the relevant rule or standard without quoting it in its
        entirety. (For example, for destruction of government property, the report would cite,
        briefly, "Code 218-Destroying Government Property and specify the exact manner in
        which the detainee is alleged to have violated the cited rule or standard including all
        relevant facts as to time, dates, and places.")
        If the officer observes anything unusual in the detainee's behavior or demeanor, he or
        she shall so note in the report. The reporting officer shall also list all staff, contract
        officers or detainee witnesses to the incident, and the disposition of any physical
        evidence (weapons, property, etc.) relating to the incident. The reporting officer shall
        sign the report and include title, date and time the report was signed. The shift
        supervisor shall review all Incident Reports before going off duty.

         E. Investigations
         IGSAs shall have procedures in place to ensure that all Incident Reports are
         investigated within 24 hours of the incident.
        The investigating officer shall have supervisory rank or higher (unless prevented by
        personnel shortages) and shall have had no prior involvement in the incident, either as
        witness or officer at the scene. If an officer below supervisory rank conducts the
        investigation, the shift supervisor shall review his or her report(s) for accuracy and
        completeness and sign them.
        In SPCs and CDFs, the officer designated to investigate the incident is responsible for
        completing the necessary interviews, collecting evidence, and submitting written
        reports.
         The investigating officer shall:
                 1. Commence the investigation within 24 hours of receipt of the Incident Report.
                2. Advise the detainee of the right to remain silent at every stage of the
                   disciplinary process and ensure he or she has a complete listing of detainee
                   rights.
                3. Provide the detainee a copy of the Incident Report and notice of charges at
                   least 24 hours before the start of any disciplinary proceedings.
                4. Terminate the administrative investigation, if the incident is under
                   investigation on different grounds (that is, the prohibited act is under criminal
                   investigation), unless and until the agency with primary jurisdiction concludes
                   its investigation or indicates it will not pursue the matter.
                    Contraband that may be evidence in connection with a violation of a criminal
                    statute shall be preserved, inventoried, controlled, and stored so as to

     Disciplinary System                           5                               December 2, 2008




                                                                                           GEO-MEN 00063142
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 47 of
                                       65


                    maintain and document the chain of custody The documentation shall be
                    reported to the appropriate law enforcement authority for action and possible
                    seizure and prosecution. See Preservation of Evidence in the Detention
                    Standard on Searches of Detainees.
                5. Advise the detainee of his or her right, if applicable, to an initial hearing
                   before the Unit Disciplinary Committee (UDC) within 24 hours of his or her
                   notification of charges.
                6. Record personal observances and other potentially material information.
                7. Prepare a factual report of the investigation, including the location or
                   disposition of any physical evidence.
                8. Forward to the UDC all reports relevant to the disciplinary hearing - but do
                   not provide a copy to the detainee at this stage of the disciplinary process,
                    except for a copy of the Incident Report as instructed in #4 above.

         F. Unit Disciplinary Committee (UDC)
        All facilities shall establish an intermediate level of investigation/adjudication process to
        adjudicate low or moderate infractions. They shall also ensure that the detainee is
        afforded all the UDC rights listed below.
        The UDC administering unit discipline shall be comprised of one to three members, at
        least one of whom is a supervisor.
        The UDC shall not include the reporting officer, the investigating officer, or an officer
        who witnessed or was directly involved in the incident. Only in the unlikely event that
        practically every available officer witnessed or was directly involved in the incident may
        an exception occur.
        The UDC shall conduct hearings and, to the best extent possible, informally resolve
        cases involving High Moderate or Low Moderate charges in accordance with the list of
        charges and related sanctions noted as Attachment A of this Standard. Unresolved
        cases and cases involving serious charges are forwarded to the Institution Disciplinary
        Panel.
        The UDC shall have authority to:
         1. Conduct hearings and resolve incidents involving High Moderate or Low Moderate
            charges.
        2. Consider written reports, statements, and physical evidence.
        3. Hear pleadings on the part of the detainee.
        4. Make findings that a detainee did or did not commit the rule violation(s) or prohibited
           act(s) as charged, based on the preponderance of evidence.
        5. Impose minor sanctions "E" through "M" in accordance with the table of prohibited
           acts and associated sanctions later in this document.

        The detainee in UDC proceedings shall have the right to:
             1. Remain silent at any stage of the disciplinary process.
            2. Due process, which includes:

     Disciplinary System                            6                               December 2, 2008




                                                                                            GEO-MEN 00063143
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 48 of
                                       65


                 •   Attending the entire hearing (excluding committee deliberations);
                 •   Waiving the right to appear; or
                 •   Having a UDC hearing within 24 hours after the conclusion of the
                     investigation.
                If security considerations prevent detainee attendance, the committee must
                document the security considerations and, to the extent possible, facilitate the
                detainee's participation in the process via telephonic testimony, the submission
                of documents, written statements, or questions to be asked of witnesses.

            3. Present statements and evidence, including witness testimony on his or her own
               behalf.
            4. Appeal the committee's determination through the detainee grievance process.

        The UDC shall:
             1. Advise the detainee of his or her rights at the hearing.
            2. Refer to the IDP any incident involving a serious violation associated with an A-
               through-D-range sanction. This includes code violations in the "Greatest" and
               "High" categories (1 OOs and 200s).
            3. Serve the detainee with:
               • A copy of the UDC decision which must contain the reason for the disposition
                  and sanctions imposed; or
                •    Written notification of charges and hearing before the IDP.

            4. If the detainee's case is being referred to the IDP, advise the detainee, in writing,
               of
               • The right to call witnesses and present evidence before the IDP; and
                •    The right to a staff representative before the IDP.

        G. Staff Representation
        In SPCs and CDFs, the facility administrator shall, upon the detainee's request, assign
        a staff representative to help prepare a defense. This help shall be automatically
        provided for detainees who are illiterate, have limited English-language skills, are
        without means of collecting and presenting essential evidence, or are in administrative
        or disciplinary segregation.
            1 . A staff representative must be a full-time employee.
            2. Because of the potential conflict of interest, the facility administrator, members of
               the !DP and of the UDC initially involved in the case, eyewitnesses, the reporting
               and investigating officers, and anyone else with a stake in the outcome shall not
               act as staff representative.
            3. The detainee may select his or her staff representative, barring those identified in
               #2 above.
            4. The !DP shall arrange for the presence of the staff representative selected by the


     Disciplinary System                            7                              December 2, 2008




                                                                                           GEO-MEN 00063144
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 49 of
                                       65


                detainee. If that staff member declines or is unavailable, the detainee may:
                    •      Select a different representative;
                    •      Wait for the unavailable staff member to become available (within a
                           reasonable period); or,
                    •      Proceed without a staff representative.
            5. A staff member who declines to seNe must state the reason on the staff
                representative form.
            6. If several staff decline, the facility administrator shall assign one.
            7. The staff representative shall be free to speak to witnesses and to present
               evidence on the detainee's behalf, including any mitigating circumstances. The
               staff representative must act in good faith on behalf of the charged detainee, and
               inteNiew witnesses and obtain documentary evidence as is requested by the
               detainee or is otherwise reasonably seen as relevant to the defense of the
               charges or in mitigation of the charges.
            8. The !DP shall allow the staff representative enough time to speak with the
                detainee and inteNiew witnesses prior to the commencement of the proceeding.
                The /DP may grant a request for extension of time if required for an adequate
                defense.
            9. The !DP shall establish the reliability of information provided by a confidential
                source before considering it in the disciplinary proceedings.
             10. The !DP may withhold the confidential source's identity from the staff
                representative. While the staff representative may challenge the substance of
                any confidential information the !DP discloses, he or she may not question its
                reliability (which is pre-established by the !DP).
             11 . When the detainee cannot effectively present his or her own case, the facility
                  administrator shall appoint a staff representative, even if not requested by the
                detainee.

         H. Institution Disciplinary Panel
        All facilities that house ICE/ORO detainees shall have a disciplinary panel to
        adjudicate detainee Incident Reports. Only the disciplinary panel may place a
        detainee in disciplinary segregation.
        The term "Institution Disciplinary Panel" or "IDP" refers either to a three-person
        panel appointed by the facility administrator, or a one-person disciplinary
        hearing officer, depending on the practice at the facility.
        The panel may not include the reporting officer, the investigating officer, any member of
        the referring UDC, or anyone who witnessed or was directly involved in the incident.
        Exceptions may occur only if the number of officers required for the panel cannot be
        filled due their direct involvement in the incident. The IDP shall have authority to:

             1. Conduct hearings on all charges and allegations referred by the UDC.
            2. Call witnesses to testify.


     Disciplinary System                              8                            December 2, 2008




                                                                                          GEO-MEN 00063145
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 50 of
                                       65


            3. Consider written reports, statements, physical evidence, and oral testimony.
            4. Hear pleadings by detainee and staff representative.
            5. Make findings that the detainee did or did not commit the rule violation(s) or
               prohibited act(s) as charged, based on the preponderance of evidence.
            6. Impose sanctions as listed and authorized in each category.

        The detainee in IDP proceedings shall have the right to:
             1. Remain silent at any stage of the disciplinary process.
            2. Due process, which includes:
                     11
                           Attending the entire hearing (excluding committee deliberations);
                     11
                           Waiving the right to appear; or
                     11
                           Having an IDP hearing within 24 hours after the conclusion of the
                           investigation.
            If security considerations prevent the detainee's attendance, the committee must
            document the security considerations and, to the extent possible, facilitate the
            detainee's participation in the process by telephonic testimony, the submission of
            documents, written statements or questions to be asked of witnesses.
            3. Present statements and evidence, including witness testimony, on his or her
            behalf.
            4. Appeal the committee's determination through the detainee grievance process.

        The IDP shall:
             1. Verify that the detainee has been advised of and afforded his or her rights, as
                provided above.
            2. Remind the detainee of his or her right to a staff representative, and provide one
               if requested.
            3. Advise the detainee of his or her right to waive the hearing and admit having
               committed the offense.
            4. Conduct the hearing on the first business day after receiving the UDC referral,
               unless the detainee waives the 24-hour notification provision and requests an
               immediate hearing. In cases where a hearing is delayed, the reason(s) must be
               documented (for example, a continuing investigation of facts, unavailability of
               one or more essential witnesses, etc.) and approved by the facility administrator.
                If the detainee is being held in segregation, the delay shall not exceed 72 hours,
               barring an emergency.




     Disciplinary System                             9                            December 2, 2008




                                                                                          GEO-MEN 00063146
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 51 of
                                       65



            5. Prepare a written record of any hearing. This record must show that the detainee
               was advised of his or her rights. It must also document the evidence considered
               by the Panel and subsequent findings and the decision and sanctions imposed,
               along with a brief explanation.
            6. Forward the entire record to the facility administrator, who may (a) concur; (b)
               terminate the proceedings; or (c) impose more severe or more lenient sanctions.
            7. Serve the detainee with written notification of the decision, which must contain
               the reason for the decision.

        I. Confidential Information
        When a decision relies on information from a confidential source, the UDC or IDP shall
        disclose as much of the confidential information as may be disclosed without jeopardizing
        the safety and security of facility staff and other persons, and shall_include in the hearing
        record the factual basis for finding the information reliable.

        J. Postponement of Disciplinary Proceedings
        All facilities shall permit hearing postponements or continuances under certain
        circumstances.
        In SPCs and CDFs, circumstances justifying the postponement or continuance of a
        hearing might include: defense preparation, physical or mental illness, security, escape,
        disciplinary transfer, deportation, or pending criminal prosecution.
        An uncooperative detainee may also cause a delay in the proceedings, either because
        of inappropriate behavior during the hearing process or a refusal to participate in a
        productive manner.

        K. Duration of Sanctions
        The duration of sanctions shall be within established limits. Neither the panel
        recommending sanctions nor the facility administrator making the final decision shall
        impose sanctions arbitrarily, beyond these limits.
             1. Sanctions range from the withholding of privilege(s) to segregation. Time in
                segregation or the withholding of privileges after a hearing shall generally not
                exceed 60 days per violation.
            2. Time served in segregation pending the outcome of the proceedings may be
               credited to the number of days to be spent in the segregation unit after an
               adverse decision is announced.
            3. The disciplinary report and accompanying documents are not placed in the file of
               a detainee who is found not guilty. The facility, however, may retain the material
               in its own files for Institution statistical or historical purposes.
            4. A detainee may be removed from segregation if a health care professional
               concludes that continued segregation is detrimental to the detainee's medical or
               mental health.


     Disciplinary System                           10                               December 2, 2008




                                                                                            GEO-MEN 00063147
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 52 of
                                       65


         l. Documents
        All documents relevant to the incident, subsequent investigation and hearing(s), shall be
        completed and distributed in accordance with facility procedures.
         In SPCs and CDFs, documents shall be prepared and distributed as follows:
            Incident Report/Notice of Charges
            The officer shall prepare an Incident Report and submit it to the ICE/ORO or GDF
            supervisor immediately after the incident takes place. If the incident is resolved
            informally, the officer shall so note on the original report, which shall then be forwarded
            to the chief of security.
            If the UDC is to be involved, the supervisor shall serve the detainee with a copy of the
            Notice of Charges upon completion of the investigation, no less than 24 hours before
            the UDC hearing.
             The UDC receives the original copy.
            If the UDC hears the matter, the ranking member of that committee shall serve the
            detainee with a copy of the Incident Reporl/Notice of Charges indicating their decision.
            The UDC, upon conclusion of its proceedings, shall forward the entire record to either
            the chief of security or the /DP, as appropriate.
            Investigation Report
            Original - submitted to the UDC.
            Detainee does not receive a copy
             UDC Report of Findings and Action
             Original - served on the detainee after the committee issues its findings
             Copy -to the detainee detention file (guilty finding only)
            Notice of IDP Hearing
            Original - served on detainee
            Copy - detainee detention file
            Detainee Rights at IDP Hearing
            Original - served on detainee
            Copy - facility detention file
            /DP Report
            Original -detainee detention file
            Copy - detainee


     Standard Approved:
        James T. Hayes, Jr. Isl                                  121512008


     James T. Hayes, Jr.                                     Date
     Director
     Office of Detention and Removal Operations


     Disciplinary System                            11                               December 2, 2008




                                                                                             GEO-MEN 00063148
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 53 of
                                       65
                                                Attachment A
                                       Prohibited Acts and Sanctions



                             "GREATEST" OFFENSE CATEGORY


                                         PROHIBITED ACTS


     100 Killing
     101 Assaulting any person (includes sexual assault)
     102 Escape from escort; escape from a secure facility
     103 Setting a fire (charged with this act in this category only when found to pose a threat to
     life or a threat of serious bodily harm or in furtherance of a prohibited act of greatest
     severity, e.g., a riot or an escape; otherwise the charge is classified as Code 218 or 321 ).
     104 Possession or introduction of a gun, firearm, weapon, sharpened instrument, knife,
     dangerous chemical, explosive, escape tool, device, or ammunition
     105 Rioting
     106 Inciting others to riot
     107 Hostage-taking
     108 Assaulting a staff member or any law enforcement officer
     109 Threatening a staff member or any law enforcement office with bodily harm
     *198 Interfering with a staff member in the performance of duties (conduct must be of the
     greatest severity). This charge is to be used only if another charge of greatest severity is
     not applicable.
     *199 Conduct that disrupts or interferes with the security or orderly running of the facility
     (conduct must be of the greatest severity). This charge is to be used only if another charge
     of greatest severity is not applicable.


                           "GREATEST" OFFENSE CATEGORY SANCTIONS
     A Initiate criminal proceedings
     B. Disciplinary transfer (recommend)
     C. Disciplinary Segregation (up to 60 days)
     D. Make monetary restitution, if funds are available
     E. Loss of privileges, e.g., commissary, vending machines, movies, recreation, etc




     Disciplinary System                           A-1                            December 2, 2008




                                                                                          GEO-MEN 00063149
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 54 of
                                       65
                                               Attachment A
                                      Prohibited Acts and Sanctions



                                "HIGH" OFFENSE CATEGORY


                                         PROHIBITED ACTS


     200 Escape from unescorted activities open or secure facility, proceedings without violence
     201 Fighting, boxing, wrestling, sparring, and any other form of physical encounter,
     including horseplay, that causes or could cause injury to another person; except when part
     of an approved recreational or athletic activity
     202 Possession or introduction of an unauthorized tool
     203 Loss, misplacement, or damage of any restricted tool
     204 Threatening another with bodily harm
     205 Extortion, blackmail, protection, demanding or receiving money or anything of value in
     return for protection against others, avoiding bodily harm, or avoiding a threat of being
     informed against
     206 Engaging in sexual acts
     207 Making sexual proposals or threats
     208 Wearing a disguise or mask
     209 Tampering with or blocking any lock device
     210 Adulteration of food or drink
     211 Possession, introduction, or use of narcotics, narcotic paraphernalia, or drugs not
     prescribed for the individual by the medical staff
     212 Possessing an officer's or staff member's clothing
     213 Engaging in or inciting a group demonstration
     214 Encouraging others to participate in a work stoppage or to refuse to work
     215 Refusing to provide a urine sample or otherwise cooperate in a drug test
     216 Introducing alcohol into the facility
     217 Giving or offering an official or staff member a bribe or anything of value
     218 Giving money to, or receiving money from, any person for an illegal or prohibited
     purpose, such as introducing/conveying contraband
     219 Destroying, altering, or damaging property (government or another person's) worth
     more than $100
     220 Being found guilty of any combination of three or more high moderate or low moderate
     offenses within 90 days
     221 Signing, preparing, circulating, or soliciting support for prohibited group petitions


     Disciplinary System                          A-2                             December 2, 2008




                                                                                         GEO-MEN 00063150
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 55 of
                                       65
                                                Attachment A
                                       Prohibited Acts and Sanctions


     222 Possessing or introducing an incendiary device, e.g., matches, a lighter, etc.
     223 Any act that could endanger person( s) and/or property
     *298 Interfering with a staff member in the performance of duties (conduct must be of
     highest severity). This charge is to be used only when no other charge of highest severity
     is applicable.
     *299 Conduct that disrupts or interferes with the security or orderly operation of the facility
     (conduct must be of highest severity). This charge is to be used only when no other charge
     of highest severity is applicable.


     *When the prohibited act is interfering with a staff member in the performance of duties
     (Code 198, 298, 398 or 498) or conduct that disrupts (Code 199, 299, 399 or 499), the
     Disciplinary Committee should specify in its findings the severity-level of the conduct, citing
     a comparable offense in that category. For example, "We find the act of to be of high
     severity, most comparable to Code 213, "engaging in a group demonstration."


                           "HIGH" OFFENSE CATEGORY SANCTIONS
     A Initiate criminal proceedings
     B. Disciplinary transfer (recommend)
     C. Disciplinary Segregation (up to 30 days)
     D. Make monetary restitution, if funds are available
     E. Loss of privileges, e.g., commissary, vending machines, movies, recreation, etc
     F. Change housing
     G Remove from program and/or group activity
     H. Loss of job
     I. Impound and store detainee's personal property
     J. Confiscate contraband
     K. Restrict to housing unit
     M. Warning




     Disciplinary System                           A-3                             December 2, 2008




                                                                                           GEO-MEN 00063151
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 56 of
                                       65
                                               Attachment A
                                      Prohibited Acts and Sanctions



                           "HIGH MODERATE" OFFENSE CATEGORY


                                        PROHIBITED ACTS


     300 Indecent exposure
     301 Stealing (theft)
     302 Misuse of authorized medication
     303 Loss, misplacement, or damage of a less restricted tool.
     304 Lending property or other item of value for profit/increased return
     305 Possession of item(s) not authorized for receipt or retention; not issued through regular
     channels
     306 Refusal to clean assigned living area
     307 Refusing to obey the order of a staff member or officer's (may be categorized and
     charged as a greater or lesser offense, depending on the kind of disobedience: continuing
     to riot is Code 105--Rioting; continuing to fight Code 201--Fighting; refusing to provide a
     urine sample, Code 215.
     308 Insolence toward a staff member
     309 Lying or providing false statement to staff
     310 Counterfeiting, forging, or other unauthorized reproduction of money proceedings or
     other official document or item, e.g. security document, identification card, etc. (may be
     categorized as greater or lesser offense, depending on the nature and purpose of the
     reproduction, e.g., counterfeiting release papers to effect escape--Code 102 or 200).
     311 Participating in an unauthorized meeting or gathering
     312 Being in an unauthorized area
     313 Failure to stand count
     314 Interfering with count
     315 Making, possessing, or using intoxicant(s)
     316 Refusing a breathalyzer test or other test of alcohol consumption
     317 Gambling
     318 Preparing or conducting a gambling pool
     319 Possession of gambling paraphernalia
     320 Unauthorized contact with public
     321 Giving money or another item of value to, or accepting money or another item of value
     from anyone, including another detainee, without staff authorization


     Disciplinary System                          A-4                            December 2, 2008




                                                                                         GEO-MEN 00063152
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 57 of
                                       65
                                                Attachment A
                                       Prohibited Acts and Sanctions


     322 Destroying, altering, or damaging property (government or another person's) person's)
     worth more than $100
     *398 Interfering with a staff member in the performance of duties (offense must be of high
     moderate severity). This charge to be used only when no other charge in this category is
     applicable.
     *399 Conduct that disrupts or interferes with the security or orderly running of the facility
     (offense must be of high moderate severity). This charge is to be used only when no other
     charge in this category is applicable.
     NOTE: Any combination of high moderate and low moderate offenses during a 90-day
     period shall constitute a high offense.


                      "HIGH MODERATE" OFFENSE CATEGORY SANCTIONS
     A Initiate criminal proceedings
     B. Disciplinary transfer (recommend)
     C. Disciplinary Segregation (up to 72 hours)
     D. Make monetary restitution, if funds are available
     E. Loss of privileges, e.g. commissary, vending machines, movies, recreation, etc
     F. Change housing
     G Remove from program and/or group activity
     H. Loss of job
     I. Impound and store detainee's personal property
     J. Confiscate contraband
     K. Restrict to housing unit
     L. Reprimand
     M. Warning




     Disciplinary System                           A-5                           December 2, 2008




                                                                                         GEO-MEN 00063153
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 58 of
                                       65
                                                Attachment A
                                       Prohibited Acts and Sanctions



                           "LOW MODERATE" OFFENSE CATEGORY


                                         PROHIBITED ACTS


     400 Possession of property belonging to another person
     401 Possessing unauthorized clothing
     402 Malingering, feigning illness
     403 Smoking where prohibited
     404 Using abusive or obscene language
     405 Tattooing, body piercing, or self-mutilation
     406 Unauthorized use of mail or telephone (with restriction or temporary suspension of the
     abused privileges often the appropriate sanction)
     407 Conduct with a visitor in violation of rules and regulations (with restriction or temporary
     suspension of visiting privileges often the appropriate sanction)
     408 Conducting a business
     409 Possession of money or currency, unless specifically authorized
     410 Failure to follow safety or sanitation regulations
     411 Unauthorized use of equipment or machinery
     412 Using equipment or machinery contrary to posted safety standards
     413 Being unsanitary or untidy, failing to keep self and living area in accordance with
     posted standards
     498 Interfering with a staff member in the performance of duties (offense must be of low
     moderate severity). This charge is to be used only when no other charge in this category is
     applicable.
     *499 Conduct that disrupts or interferes with the security or orderly running of the facility
     (offense must be of low moderate severity). This charge is to be used only when no other
     charge in this category is applicable.




     Disciplinary System                           A-6                             December 2, 2008




                                                                                           GEO-MEN 00063154
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 59 of
                                       65
                                             Attachment A
                                    Prohibited Acts and Sanctions




                      "LOW MODERATE" OFFENSE CATEGORY SANCTIONS
     E. Loss of privileges, commissary, vending machines, movies, recreation, etc
     F. Change housing
     G Remove from program and/or group activity
     H. Loss of job
     I. Impound and store detainee's personal property
     J. Confiscate contraband
     K. Restrict to housing unit
     L. Reprimand
     M. Warning




     Disciplinary System                        A-7                         December 2, 2008




                                                                                    GEO-MEN 00063155
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 60 of
                                       65




                              VOLUNTARY WORK PROGRAM

     I. PURPOSE AND SCOPE.                  This Detention Standard provides detainees
     opportunities to work and earn money while confined, subject to the number of work
     opportunities available and within the constraints of safety, security and good order.
     While not legally required to do so, ICE/DRO affords working detainees basic Occupational
     Safety and Health Administration (OSHA) protections.
     This Detention Standard applies to the following types of facilities housing DRO detainees:
        •   Service Processing Centers (SPCs);
        •   Contract Detention Facilities (CDFs); and
        •   State or local government facilities used by DRO through Intergovernmental Service
            Agreements (IGSAs) to hold detainees for more than 72 hours.
     Procedures in italics are specifically required for SPCs and CDFs. IGSAs must
     conform to these procedures or adopt, adapt or establish alternatives, provided they meet
     or exceed the intent represented by these procedures.
     Some terms used in this document may be defined in the separate Definitions Standard.

     II. EXPECTED OUTCOMES. The expected outcomes of this Detention Standard are:
        1. Detainees may have opportunities to work and earn money while confined, subject
           to the number of work opportunities available and within the constraints of safety,
           security, and good order.
        2. Detainees will be able to volunteer for work assignments but otherwise not be
           required to work, except to do personal housekeeping.
        3. Essential operations and services will be enhanced through productivity from
           detainees.
        4. The negative impact of confinement will be reduced through less idleness, improved
           morale and fewer disciplinary incidents.
        5. Detainee working conditions will comply with all applicable federal, state, and local
           work safety laws and regulations.
        6. There will be no discrimination regarding voluntary work program access based on
           any detainee's race, religion, national origin, gender, sexual orientation, or disability.
        7. The applicable contents and procedures in this Standard will be communicated to
           the detainee in a language or manner which the detainee can understand.




     Voluntary Work Program                         1                               December 2, 2008




                                                                                            GEO-MEN 00063293
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 61 of
                                       65


     Ill. DIRECTIVES AFFECTED.           This Detention Standard replaces Voluntary Work
     Program dated 9/20/2000.
     This Detention Standard incorporates the requirements regarding detainees' being
     assigned to work outside of a facility's secure perimeter originally communicated via a
     memorandum to all Field Office Directors from the Acting Director of U.S. Immigration and
     Customs Enforcement (2/2/2004).

     IV. REFERENCES
         American Correctional Association 4th Edition, Standards for Adult Detention Facilities:
         4-ALDF-5C-06, 5C-08, 5C-11 (M), 6B-02.
        Environmental Health and Safety National Detention Standard
        Food Service National Detention Standard

     V. EXPECTED PRACTICES

        A. Voluntary Work Program
        Detainees who are physically and mentally able to work shall be provided the
        opportunity to participate in any voluntary work program.
        The detainee's classification level shall determine the type of work assignment for which
        he/she is eligible.
        Level 3 detainees shall not be given work opportunities outside their housing units/living
        areas.

        B. Work Outside the Secure Perimeter
        ICE detainees may not work outside the secure perimeter of local jails and facilities
        used under Intergovernmental Service Agreements.
        In SPCs and CDFs, only detainees classified as Level 1 (or the facility's equivalent
        "Low" custody designation) may work outside the secure perimeter on facility grounds.
        They must be directly supervised at a ratio of not less than one staff member to four
        detainees. The detainees shall be within sight and sound of that staff member at all
        times.

        C. Personal Housekeeping Required
        Work assignments are voluntary; however, all detainees are responsible for personal
        housekeeping.
        In SPCs and CDFs, detainees are required to maintain their immediate living areas in a
        neat and orderly manner by:
            •   Making their bunk beds daily,
            •   Stacking loose papers,
            •   Keeping the floor free of debris and dividers free of clutter, and


     Voluntary Work Program                        2                             December 2, 2008




                                                                                         GEO-MEN 00063294
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 62 of
                                       65


            •   Not hanging/draping clothing, pictures, keepsakes, or other objects from beds,
                overhead lighting fixtures, or other furniture.

        D. Detainee Selection
        The facility administrator shall develop site-specific rules for selecting work detail
        volunteers. These site-specific rules will be recorded in a facility procedure that will
        include a voluntary work program agreement. The voluntary work program agreement
        will document the facility's program and will be in compliance with this Detention
        Standard.
        In SPCs and CDFs, the primary factors in hiring a detainee as a worker shall be his or
        her classification level and the specific requirements of the job:
            •   Staff shall present the detainee's name and A-number to the shift supervisor or
                the requesting department head.
            •   The shift supervisor or department head shall review the detainee's classification
                and other relevant documents in the detainee's detention file and/or A-file.
            •    The shift supervisor or department head shall assess the detainee's language
                skills as it affects the detainee's ability to perform the specific requirements of the
                job under supervision. To the extent possible, work opportunities should be
                provided to detainees who are able to communicate with supervising staff
                effectively and in a manner that does not compromise safety and security.
            •   Inquiries to staff about the detainee's attitude and behavior may be used as a
                factor in the supervisor's selection.
        Staff shall explain the rules and regulations as well as privileges relating to the detainee
        worker's status. The detainee is required to sign a voluntary work program
        agreement before every new assignment. Completed agreements shall be filed in the
        detainee 's detention file

        E. Special Details
        Detainees may volunteer for temporary work details that occasionally arise. The work,
        which generally lasts from several hours to several days, may involve such tasks as
        digging trenches, removing topsoil and other labor-intensive work.

        F. Discrimination in Hiring Prohibited
        Detainees shall not be denied voluntary work opportunities on the basis of such factors
        as a detainee's race, religion, national origin, gender, sexual orientation or disability.

        G. Physically and Mentally Challenged Detainees
        While medical or mental health restrictions may prevent some physically or mentally
        challenged detainees from working, those with less severe disabilities shall have the
        opportunity to participate in the voluntary work program in appropriate work
        assignments.
            •   The selecting official must consider the precise limitations of a disabled individual
                before rejecting that individual for selected work assignments.


     Voluntary Work Program                          3                               December 2, 2008




                                                                                             GEO-MEN 00063295
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 63 of
                                       65


            •   Expediency or convenience is insufficient justification to reject or "pigeonhole" a
                detainee who, with reasonable accommodation, can perform essential functions
                of the work assignment.
            •   In disputed cases, the selecting official shall consult medical personnel to
                ascertain the detainee's suitability for a given project.

        H. Hours of Work
        Detainees who participate in the volunteer work program are required to work according
        to a fixed schedule.
        In SPCs and CDFs, the normal scheduled workday for a detainee employed full time is
        a maximum of 8 hours. Detainees shall not be permitted to work in excess of 8 hours
        daily, 40 hours weekly.
        Unexcused absences from work or unsatisfactory work performance may result in
        removal from the voluntary work program.

        I. Number of Details in One Day
        The facility administrator may restrict the number of work details permitted a detainee
        during one day.
        In SPCs and CDFs, a detainee may participate in only one work detail per day.

        J. Facilities That Detain Criminal Aliens
        If the facility cannot establish the classification level in which the detainee belongs, the
        detainee shall be ineligible for the voluntary work program.

        K. Compensation
        Detainees shall receive monetary compensation for work completed in accordance with
        the facility's standard policy.
        In SPCs and CDFs, the compensation is $1.00 per day. Ordinarily, it is to be paid daily,
        unless the facility has a system in place that ensures detainees receive the pay owed
        them before being transferred or released.

        L. Removal of Detainee from Work Detail
        A detainee may be removed from a work detail for such causes as:
            •   Unsatisfactory performance;
            •   Disruptive behavior, threats to security, etc.;
            •   Physical inability to perform all functions required by the job, whether because of
                a lack of strength or a medical condition;
            •   Prevention of injuries to the detainee;
            •   A removal sanction imposed by the Institutional Disciplinary Panel for an
                infraction of a facility rule, regulation, or policy.



     Voluntary Work Program                        4                               December 2, 2008




                                                                                           GEO-MEN 00063296
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 64 of
                                       65


        When a detainee is removed from a work detail, the facility administrator shall place
        written documentation of the circumstances and reasons in the detainee detention file.
        M. Detainee Responsibility
        The facility administrator shall establish procedures for informing detainee volunteers
        about on-the-job responsibilities and reporting procedures.
        In SPCs and CDFs, the detainee is expected to be ready to report for work at the
        required time and may not leave an assignment without permission.
            •   The detainee shall perform all assigned tasks diligently and conscientiously.
            •   The detainee may not evade attendance and performance standards in assigned
                activities or encourage others to do so.
            •   The detainee shall exercise care in performing assigned work, using safety
                equipment and taking other precautions in accordance with the work supervisor's
                instructions.
            •   In the event of a work-related injury, the detainee shall notify the work supervisor
                who shall immediately implement injury response procedures.

        N. Detainee Training and Safety
        All detention facilities shall comply with all applicable health and safety regulations and
        standards.
        The facility administrator shall ensure that all department heads develop and institute, in
        collaboration with the facility's safety/training officer, appropriate training for all detainee
        workers.

        1. In SPCs and CDFs the voluntary work program shall operate in compliance with:
           • Occupational Safety and Health Administration (OSHA) regulations.
            •   National Fire Protection Association 101 Life Safety Code
            •   American Correctional Association Standards for Adult Local Detention Facilities,
                current edition
            •   International Council Codes (ICC)
            Each facility administrator's designee is responsible for providing every SPC and
            GDF in his or her jurisdiction access to complete and current versions of the
            documents listed above.
            The facility administrator shall ensure that the facility operates in compliance with all
            applicable standards.
        2. Upon a detainee's assignment to a job or detail, the supervisor shall provide
           thorough instructions regarding safe work methods and, if relevant, hazardous
           materials including:
                •   Safety features and practices demonstrated by the supervisor
                •   Recognition of hazards in the workplace, including the purpose for protective
                    devices and clothing provided, reporting deficiencies to their supervisors.
                    Staff and detainees that do not read English will not be authorized to work

     Voluntary Work Program                          5                                December 2, 2008




                                                                                               GEO-MEN 00063297
Case 1:14-cv-02887-JLK-MEH Document 261-9 Filed 04/29/20 USDC Colorado Page 65 of
                                       65


                    with hazardous materials.
                •   A detainee shall not undertake any assignment before signing a voluntary
                    work program agreement that, among other things, confirms that the
                    detainee has received and understood training from the supervisor about the
                    work assignment.
            The voluntary work program agreement shall be placed in the detainee's detention
            file.
        3. For a food service assignment, medical staff, in conjunction with the Public Health
           Service, shall ensure that detainees are medically screened and certified before
           undertaking the assignment.
        4. The facility shall provide detainees with safety equipment that meets OSHA and
            other standards associated with the task performed.
        5. The facility administrator shall ensure that the facility operates in compliance with all
           applicable standards.

        0. Detainee Injury and Reporting Procedures
        The facility administrator shall implement procedures for immediately and appropriately
        responding to on-the-job injuries, including immediate notification of ICE/ORO.
        In SPCs and CDFs, if a detainee is injured while performing his or her work assignment:
            1. The work supervisor shall immediately notify the facility medical staff In the
               event that the accident occurs in a facility that does not provide 24-hour medical
               care, the supervisor shall contact the on-call medical officer for instructions.
            2. First aid shall be administered when necessary.
            3. Medical staff shall determine what treatment is necessary and where that
               treatment shall take place.
            4. The work supervisor shall complete a detainee accident report and submit it to
               the facility administrator for review and processing and file it in the detainee's
               detention file and A-file.


     Standard Approved:


        James T. Hayes, Jr. Isl                                121512008


     James T. Hayes, Jr.                                   Date
     Director
     Office of Detention and Removal Operations




     Voluntary Work Program                        6                               December 2, 2008




                                                                                           GEO-MEN 00063298
